Exhibit 10.1
Execution Version


TERM LOAN AGREEMENT
dated as of
March 18, 2014
among
BRIXMOR OPERATING PARTNERSHIP LP
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
PNC BANK, NATIONAL ASSOCIATION and
RBC CAPITAL MARKETS,
as Syndication Agents
and
CAPITAL ONE, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION,
CITIBANK, N.A., RBS CITIZENS BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION, SUNTRUST BANK,
TD BANK, N.A., THE BANK OF NEW YORK MELLON, UNION BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
___________________________
J.P. MORGAN SECURITIES LLC, PNC CAPITAL MARKETS LLC
and RBC CAPITAL MARKETS1,
as Joint Bookrunners and Joint Lead Arrangers
________________________
1 RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada and its affiliates





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
ARTICLE I
Definitions
1
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
25
SECTION 1.03
Terms Generally
25
SECTION 1.04
Accounting Terms; GAAP
26
ARTICLE II
The Credits
26
SECTION 2.01
Commitments
26
SECTION 2.02
Loans and Borrowings
27
SECTION 2.03
Request for Borrowings
27
SECTION 2.04
Incremental Facility
28
SECTION 2.05
[Reserved]
29
SECTION 2.06
[Reserved]
29
SECTION 2.07
Funding of Borrowings
29
SECTION 2.08
Interest Elections
30
SECTION 2.09
[Reserved]
31
SECTION 2.10
Repayment of Loans; Evidence of Debt
31
SECTION 2.11
Prepayment of Loans
32
SECTION 2.12
Fees
32
SECTION 2.13
Interest
33
SECTION 2.14
Alternate Rate of Interest
33
SECTION 2.15
Increased Costs
34
SECTION 2.16
Break Funding Payments
35
SECTION 2.17
Payments Free of Taxes
35
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
39
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
40
ARTICLE III
Representations and Warranties
41
SECTION 3.01
Organization; Powers
41
SECTION 3.02
Authorization; Enforceability
42
SECTION 3.03
Governmental Approvals; No Conflicts
42
SECTION 3.04
Financial Condition; No Material Adverse Change
42
SECTION 3.05
Properties
42
SECTION 3.06
Litigation, Guarantee Obligations, and Environmental Matters
43
SECTION 3.07
Compliance with Laws and Agreements
43
SECTION 3.08
Investment Company Status
43
SECTION 3.09
Taxes
43
SECTION 3.10
ERISA
43
SECTION 3.11
Disclosure
44
SECTION 3.12
Anti-Corruption Laws and Sanctions
44
SECTION 3.13
Federal Reserve Board Regulations
44


i

--------------------------------------------------------------------------------



SECTION 3.14
Subsidiaries
44
SECTION 3.15
Solvency
45
SECTION 3.16
Status of the Limited Partner
45
SECTION 3.17
Insurance
45
ARTICLE IV
Conditions
45
SECTION 4.01
Effective Date
45
ARTICLE V
Affirmative Covenants
47
SECTION 5.01
Financial Statements; Ratings Change and Other Information
47
SECTION 5.02
Notices of Material Events
48
SECTION 5.03
Existence; Conduct of Business; REIT Status
49
SECTION 5.04
Payment of Obligations
49
SECTION 5.05
Maintenance of Properties; Insurance
49
SECTION 5.06
Books and Records; Inspection Rights
50
SECTION 5.07
Compliance with Laws
50
SECTION 5.08
Use of Proceeds
50
SECTION 5.09
[Reserved]
50
SECTION 5.10
Addition and Release of Guaranties
50
ARTICLE VI
Negative Covenants
51
SECTION 6.01
Financial Covenants
51
SECTION 6.02
Fundamental Changes
52
SECTION 6.03
Restricted Payments
53
SECTION 6.04
Transactions with Affiliates
53
SECTION 6.05
Anti-Corruption Laws and Sanctions
53
SECTION 6.06
Changes in Fiscal Periods
53
ARTICLE VII
Events of Default
53
SECTION 7.01
Events of Default
53
SECTION 7.02
Distribution of Payments after Default
56
ARTICLE VIII
The Administrative Agents
57
ARTICLE IX
Miscellaneous
59
SECTION 9.01
Notices
59
SECTION 9.02
Waivers; Amendments
60
SECTION 9.03
Expenses; Indemnity; Damage Waiver
61
SECTION 9.04
Successors and Assigns
63
SECTION 9.05
Survival
66
SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
66
SECTION 9.07
Severability
67
SECTION 9.08
Right of Setoff
67
SECTION 9.09
Governing Law; Jurisdiction; Consent of Service of Process
67
SECTION 9.10
WAIVER OF JURY TRIAL
68
SECTION 9.11
Headings
68
SECTION 9.12
Confidentiality
68
SECTION 9.13
Material Non-Public Information
69


ii

--------------------------------------------------------------------------------



SECTION 9.14
Interest Rate Limitation
69
SECTION 9.15
USA PATRIOT Act
70
SECTION 9.16
No Advisory or Fiduciary Responsibility
70




iii

--------------------------------------------------------------------------------




SCHEDULES:
Schedule EGL -- Eligible Ground Leases
Schedule 2.01 -- Commitments
Schedule 3.05 -- Unencumbered Assets
Schedule 3.06 -- Disclosed Matters
Schedule 3.14 -- Subsidiaries
Schedule 6.04 -- Affiliate Transactions


EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Compliance Certificate
Exhibit C-1 -- U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit C-2 -- U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes
Exhibit C-3 -- U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit C-4 -- U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes
Exhibit D -- Form of Note
Exhibit E -- Form of Borrowing Request
Exhibit F -- Form of Subsidiary Guaranty



i

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT (this “Agreement”) dated as of March 18, 2014, among BRIXMOR
OPERATING PARTNERSHIP LP, a Delaware limited partnership, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Asset” means any asset which has been owned for a period of less
than twenty-four (24) months.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Term Loans which shall be consistent with the applicable
provisions of this Agreement relating to New Term Loans and otherwise reasonably
satisfactory to the Administrative Agent and the Borrower.
“Additional Subsidiary Guarantor” means any Subsidiary of the Borrower that
provides a Subsidiary Guaranty in accordance with Section 5.10(a).
“Additional Subsidiary Indebtedness” means any outstanding Indebtedness of the
Subsidiaries of the Borrower that own or lease Unencumbered Assets, other than
Nonrecourse Indebtedness and other than Unsecured Indebtedness in an aggregate
outstanding principal amount of less than $50,000,000.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common

1

--------------------------------------------------------------------------------




Control with the Person specified. In no event shall the Administrative Agent or
any Lender be deemed to be an Affiliate of the Borrower.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agreement” has the meaning assigned to such term in the Recitals.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries or the Parent
Guarantors from time to time concerning or relating to bribery or corruption.
“Applicable Credit Rating” means a rating assigned to the Borrower’s Index Debt
by Moody’s or S&P.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum determined as set forth
below.
(a)    From and after the Effective Date and until the Debt Rating Pricing
Election Date, the “Eurodollar - Applicable Rate” or the “ABR - Applicable
Rate”, as the case may be, shall be determined by the range into which the Total
Leverage Ratio falls in the table below:


RATIO LEVEL
TOTAL LEVERAGE RATIO
EURODOLLAR - APPLICABLE
RATE
ABR ‑
APPLICABLE
RATE
Level I
< 45%
1.35%
0.35%
Level II
> 45% and < 50%
1.45%
0.45%
Level III
> 50% and < 55%
1.55%
0.55%
Level IV
> 55%
1.75%
0.75%



For purposes of this clause (a), any increase or decrease in the Applicable Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a compliance certificate
is delivered in accordance with Section 5.01(c); provided, however, that if such
compliance certificate is not delivered within thirty (30) days after notice
from the Administrative Agent or the Required Lenders to the Borrower notifying
the Borrower of the failure to deliver such compliance certificate on the date
when due in accordance with Section 5.01(c), then the Applicable Rate shall be
the percentage that would apply to the Level

2

--------------------------------------------------------------------------------




IV Ratio and it shall apply as of the first Business Day after the date on which
such compliance certificate was required to have been delivered. The Applicable
Rate from the Effective Date until the delivery of the compliance certificate
for the fiscal quarter ending March 31, 2014 shall be based on Level II.
If at any time the financial statements upon which the Applicable Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay (or, if applicable, the
Lenders will be required to credit against the next interest payment(s) due from
the Borrower hereunder) any additional amount that the Borrower would have been
required to pay (or, if applicable, should not have paid) if such financial
statements had been accurate at the time they were delivered.
(b)    From and after the Debt Rating Pricing Election Date, the “Eurodollar -
Applicable Rate” or the “ABR - Applicable Rate”, as the case may be, shall be
determined solely by the Applicable Credit Ratings in the table below:
RATINGS LEVEL
MOODY’S/
S&P APPLICABLE CREDIT RATING
EURODOLLAR - APPLICABLE
RATE
ABR‑
APPLICABLE
RATE
Level I Rating
A3/A- or higher
0.95%
0%
Level II Rating
Baa1/BBB+
1.05%
0.05%
Level III Rating
Baa2/BBB
1.10%
0.10%
Level IV Rating
Baa3/BBB-
1.40%
0.40%
Level V Rating
Below Baa3/BBB- or unrated
1.95%
0.95%



For purposes of this clause (b), (A) if the Borrower has only one Applicable
Credit Rating, such Applicable Credit Rating shall determine the Applicable
Rate, (B) if the Borrower has two Applicable Credit Ratings and the Applicable
Credit Ratings do not match, then the higher of two Applicable Credit Ratings
shall determine the Applicable Rate; provided, however, that if the two
Applicable Credit Ratings are more than one level apart, then the rating that is
in between the two differing Applicable Credit Ratings (or, if there is more
than one level in between the two ratings, the higher of such rating) shall
determine the Applicable Rate, and (C) if the Applicable Credit Ratings
established or deemed to have been established by the rating agencies for the
Index Debt shall be changed (other than as a result of change in the rating
system of any such rating agency), such change shall be effective as of the date
on which it is first announced by the applicable rating agency and furnished to
the Borrower. Each change in the Applicable Rate under this clause (b) shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If both S&P and Moody’s discontinue their ratings of the REIT industry
or the Borrower, the Borrower may seek a rating of its Index Debt from another
substitute rating agency reasonably satisfactory to the Administrative Agent and
the Borrower. For the period from the date of such discontinuance until the
earlier of (i) the date the Borrower receives a rating of its Index Debt from
such new rating agency and (ii) ninety (90) days after the date of such
discontinuance, the Applicable Rates shall be based on the level that was in
effect immediately prior to such discontinuance and, thereafter, if no such
substitute rating agency has been identified and

3

--------------------------------------------------------------------------------




accepted by the Administrative Agent, the Applicable Rates shall be based on a
Level V Rating in the above table. To the extent applicable, the above pricing
grids will be adjusted upon the receipt of such new rating from such new rating
agency such that the pricing levels based on such new rating most closely
correspond to the above ratings levels.


If a downgrade or discontinuance of an Applicable Credit Rating results in an
increase in the Applicable Rate and if such downgrade or discontinuance is
reversed within ninety (90) days thereafter, at the Borrower’s request, the
Borrower shall receive a credit against interest next due to the Lenders equal
to the interest differential on the Loans during such period of downgrade or
discontinuance.


If an upgrade of an Applicable Credit Rating results in a decrease in the
Applicable Rate and if such upgrade is reversed within ninety (90) days
thereafter, the Borrower shall be required to pay an amount to the Lenders equal
to the interest differential on the Loans during such period of upgrade.
Any adjustment in the Applicable Rate shall be applicable to all existing Loans.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved M&A Transaction” means any of the following transactions to the extent
such transaction has been approved by the Required Lenders pursuant to Section
6.02: (x) a merger or consolidation of the Borrower or a Parent Entity into a
Public Vehicle that would result in a Change in Control; or (y) a direct or
indirect sale or transfer to a Public Vehicle of a majority of the Equity
Interests in the Borrower, or a direct or indirect sale or transfer by a Parent
Entity to a Public Vehicle of all of the Equity Interests in the Borrower that
are owned directly or indirectly by the Parent Entity.
“Assets Under Development” means as of any date of determination, all retail
real estate assets then currently under original construction or the expansion
portion of any existing Operating Property under new construction, in each case
which are then treated as assets under development under GAAP.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Operating Officer, Executive Vice President, Financial Officer or General
Counsel of the general partner of the Borrower or any other officer listed on
the incumbency certificate delivered pursuant to Section 4.01(c)(iii).

4

--------------------------------------------------------------------------------




“Balance Sheet Cash” means all cash and Cash Equivalents, including cash and
Cash Equivalents held as collateral, in escrow in a bank account by a lender,
creditor or contract counterparty and from like-kind exchanges.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Book Value” means, with respect to any asset, the book value of such asset
determined in accordance with GAAP, without giving effect to depreciation but
after taking into account any impairments.
“Borrower” means Brixmor Operating Partnership LP, a Delaware limited
partnership.
“Borrowing” means Loans (or each portion thereof) of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans (or
each portion thereof), as to which a single Interest Period is in effect.
“Borrowing Request” means a request in substantially the form of Exhibit E
hereto by the Borrower for a Borrowing in accordance with Section 2.03.
“Brixmor LLC” means Brixmor LLC, a Delaware limited liability company.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditure Reserve” means, for any Operating Property, an amount equal
to (A) $0.15 multiplied by (B) the number of square feet of such Operating
Property.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and

5

--------------------------------------------------------------------------------




accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Capitalization Rate” means 7.00%.
“Cash Equivalents” means:
(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)     investments in commercial paper maturing within 365 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
“Change in Control” means: (a) for any reason whatsoever an entity other than
the General Partner, the Limited Partner, another Parent Entity or any direct
Wholly-Owned Subsidiary of any of the foregoing becomes the general partner of
the Borrower; (b) for any reason whatsoever any “person” or “group” (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the Effective Date)
other than the Permitted Holders shall beneficially own a percentage of the then
outstanding Equity Interests of the Parent Entity having the power, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors (the “Voting Equity Interests”) that is more than 40% of the
outstanding Voting Equity Interests of the Parent Entity; or (c) during any
period of 12 consecutive months, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Parent Entity
(together with any new directors whose election by such Board or whose
nomination for election by the shareholders of Parent Entity was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Parent Entity.


“Change in Law” the occurrence after the date of this Agreement or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement) (a) the

6

--------------------------------------------------------------------------------




adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, including any New Term Loan Commitments. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01. The initial
aggregate amount of the Lenders’ Commitments is $600,000,000.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Competitor” shall mean (i) any competitor of the Borrower that is engaged in
the business of owning, managing and/or operating regional, neighborhood or
community shopping centers, (ii) any REIT (other than a REIT that invests
primarily in mortgages) or (iii) any Affiliate of either of the foregoing.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Group” means the Limited Partner and all of its subsidiaries which
are consolidated with the Limited Partner for financial reporting purposes under
GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent or any other Lender.
“Debt Rating Pricing Election Date” means the date on which (a) an Investment
Grade Rating Event has occurred and continues to exist on the date that the
Borrower gives its election notice described below and (b) the Borrower has
delivered written notice to the Administrative Agent of its election (which
shall be irrevocable) to have the Applicable Rates determined by reference to
the Applicable Credit Ratings instead of the Total Leverage Ratio.

7

--------------------------------------------------------------------------------




“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Persons or any other Person, providing for
access to data protected by passcodes or other security systems.
“Eligible Assignee” means (i) a Lender or any Affiliate or Approved Fund
thereof; (ii) a commercial bank having total assets in excess of $2,500,000,000;
(iii) the central bank of any country which is a member of the Organization for
Economic Cooperation and Development; or (iv) a finance company or other
financial institution reasonably acceptable to the Administrative Agent, which
is regularly engaged in making, purchasing or investing in loans and having
total assets in excess of $300,000,000 or is otherwise reasonably acceptable to
the Administrative Agent. For the avoidance of doubt, no Ineligible Institution
is an Eligible Assignee.
“Eligible Ground Lease” means each ground lease existing on the date of this
Agreement and listed on Schedule EGL and each ground lease entered into or
acquired after the date hereof that would constitute a financeable ground lease
to a prudent institutional lender in the business of making commercial real
estate loans and, accordingly, provide customary protections for a potential
leasehold mortgagee including a remaining term, including any optional extension
terms exercisable unilaterally by the tenant, of no less than 25 years from the
Effective Date.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract,

8

--------------------------------------------------------------------------------




agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure to meet the
minimum funding standards of Section 303 of ERISA or Section 430 of ERISA;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in endangered or critical status,
or insolvent or in reorganization, within the meaning of Title I or IV of ERISA,
as applicable.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the

9

--------------------------------------------------------------------------------




Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) or (g), and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“Executive Order” has the meaning assigned to such term in the definition of
Sanctions Laws and Regulations.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Covenants” means the financial covenants set forth in Section 6.01.
“Financial Officer” means the chief financial officer or principal accounting
officer of the general partner of the Borrower.
“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).
“First Mortgage Receivables” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of (x) the purchase
price of such Indebtedness with respect to any such Indebtedness that was
originated by a third party and acquired by such member of the Consolidated
Group, or (y) the amount of such Indebtedness with respect to any such
Indebtedness that was originated by such member of the Consolidated Group, and
in each case, which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent financial covenant compliance certificate;
provided, however, that (i) any such Indebtedness owed by an Investment
Affiliate shall be reduced by the Ownership Share of such Indebtedness, and (ii)
any such Indebtedness owed by a member of the Consolidated Group shall be
reduced by the Consolidated Group’s pro rata share of such Indebtedness.
“Fixed Charges” means, for any period, the sum of (i) Total Interest Expense,
(ii) all scheduled principal payments due on account of Total Outstanding
Indebtedness (excluding

10

--------------------------------------------------------------------------------




balloon payments) and (iii) all dividends payable on account of preferred stock
or preferred operating partnership units of the Borrower or any other Person in
the Consolidated Group.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” means Brixmor OP GP LLC, a Delaware limited liability company.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranties” means, collectively, the Parent Guaranty and any Subsidiary
Guaranty (and each individually, a “Guaranty”).
“Guarantors” means (i) the Parent Guarantors and (ii) subject to release as
provided in Section 5.10(a), any Additional Subsidiary Guarantor, if it provides
a Subsidiary Guaranty pursuant to Section 5.10(a).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increased Amount Date” has the meaning assigned to such term in Section 2.04.

11

--------------------------------------------------------------------------------




“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is personally liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except any
Indebtedness to the extent that any such Person is not personally liable
therefore pursuant to the terms of any such Indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Ineligible Institution” means (a) a natural person, (b) the Borrower or any of
its Affiliates, or (c) a Competitor.
“Inland Entities” means Brixmor/IA JV, LLC and its subsidiaries.
“Inland Equity Interest” means the Equity Interests in Brixmor/IA JV, LLC that
are owned by Inland American Real Estate Trust, Inc. and its subsidiaries.
“Inland Repurchase Date” means the date on which the Borrower, Brixmor/IA
Member, LLC or any other Wholly-Owned Subsidiary of the Borrower purchases all
of the Inland Equity Interest (and Brixmor/IA JV, LLC thereby becomes a
Wholly-Owned Subsidiary of the Borrower).
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, owns any Equity Interests, whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

12

--------------------------------------------------------------------------------




“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period for which the Screen Rate is
available that is shorter than the Impacted Interest Period; and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available) that
exceeds the Impacted Interest Period, in each case, at such time.


“Investment Grade Rating” means an Applicable Credit Rating of Baa3 or better
from Moody’s or BBB- or better from S&P.


“Investment Grade Rating Event” means the achievement by the Borrower of an
Investment Grade Rating.
“IRS” means the United States Internal Revenue Service.
“Joint Lead Arrangers/Joint Bookrunners” means J.P. Morgan Securities LLC, PNC
Capital Markets LLC, and RBC Capital Markets, as Joint Lead Arrangers and Joint
Bookrunners under this Agreement.
“Land” means any undeveloped land parcel, whether owned or ground-leased.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

13

--------------------------------------------------------------------------------




“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate. In the event that the Screen Rate is not available at such
time for such Interest Period and the Administrative Agent shall determine that
it is not possible to determine the Interpolated Rate, the “LIBO Rate” shall be
determined by reference to the rate at which dollar deposits of $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Partner” means BPG Subsidiary Inc., a Delaware corporation.
“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto, the Notes (if any), the Guaranties, and any other
agreements entered into in connection herewith or therewith, including any
amendments, modifications or supplements hereto or thereto or waivers hereof or
thereof.
“Loan Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans.
“Loan Parties” means the Borrower and the Guarantors.
“Loan” or “Loans” means the loan made by the Lenders to the Borrower pursuant to
Section 2.01 and Section 2.03, and includes any New Term Loans made pursuant to
Section 2.04.
“Management Fees” means, collectively, all fees and income earned by the
Borrower and its Subsidiaries for the applicable period in connection with the
management, development, and operations of a property including, without
limitation, all property management fees, asset

14

--------------------------------------------------------------------------------




management fees, leasing and sales commissions, development fees, construction
management fees, tenant coordination fees, legal fees, accounting fees, tax
preparation fees, consulting fees, and financing or debt placement fees.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, properties or condition (financial or otherwise) of the Parent
Guarantors and the Borrower and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform any of its
obligations under any Loan Document or (c) a material adverse effect on the
validity or enforceability of any of the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Nonrecourse
Indebtedness), or obligations in respect of one or more Swap Agreements, of any
one or more of the Parent Guarantors, the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of a Parent
Guarantor, the Borrower or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Parent Guarantor, the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiaries” means any Additional Subsidiary Guarantor and any other
Subsidiary of the Borrower to which more than 5% of Total Asset Value is
attributable.
“Maturity Date” means March 18, 2019.
“Mezzanine Debt Investments” means any mezzanine or subordinated mortgage loans
made by a member of the Consolidated Group to entities that own commercial real
estate or to the members, partners, stockholders, or other equity owners of such
entities, which real estate has a value in excess of the sum of (x) the purchase
price of such Indebtedness with respect to any such Indebtedness that was
originated by a third party and acquired by such member of the Consolidated
Group, or (y) the amount of such Indebtedness with respect to any such
Indebtedness that was originated by such member of the Consolidated Group, plus
any senior debt encumbering such real estate and which has been designated by
the Borrower as a “Mezzanine Debt Investment” in its most recent financial
covenant compliance certificate; provided, however, that any such Indebtedness
owed by a member of the Consolidated Group shall be reduced by the Consolidated
Group’s pro rata share of such Indebtedness.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document, that prohibits, restricts or limits,
or purports to prohibit, restrict or limit, the creation or assumption of any
Lien on any assets of a Person as security for the Indebtedness of such Person
or any other Person, or entitles another Person to obtain or claim the benefit
of a Lien on any assets of such Person; provided, however, that an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more

15

--------------------------------------------------------------------------------




specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a Negative Pledge.


“Net Operating Income” means, with respect to any Operating Property for any
period, as determined in accordance with GAAP, an amount equal to (i) the
aggregate rental income and other revenues from the operation of such Operating
Property, including from straight-lined rent and amortization of above or below
market leases minus (ii) all expenses and charges incurred in connection with
the operation of such Operating Property (including, without limitation, real
estate taxes, management fees (at an assumed amount equal to two percent (2%) of
the aggregate base rent and percentage rent (net of provisions for doubtful
accounts) due and payable under leases with tenants at such Operating Property),
provisions for doubtful accounts and rent under ground leases); but, for the
avoidance of doubt, excluding the payment of or provision for debt service
charges, income taxes, capital expenses, acquisition costs for consummated
acquisitions, and depreciation, amortization, and other non-cash expenses.
“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.04.
“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.
“New Term Loan” has the meaning assigned to such term in Section 2.04.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then in the event of any such claim, only a portion of such Indebtedness in an
amount equal to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.
“Non-Stabilized Project” means, as of any date of determination, any Operating
Property (other than an Acquisition Asset or an Asset Under Development) for
which (i) Net Operating Income for the most recently ended period of twelve (12)
months for which the Borrower has reported financial results pursuant to Section
5.01 divided by the then-current Book Value of such Operating Property is less
than the Capitalization Rate and (ii) the Borrower has elected by written notice
to the Administrative Agent that such Operating Property be treated as a
Non-Stabilized Property. Any such Operating Property may continue to be treated
as a Non-Stabilized Property for up to twenty-four (24) months from the
Effective Date or such later date on which such Operating Property becomes a
Non-Stabilized Property.
“Non-Wholly-Owned Subsidiary” means any Subsidiary of the Borrower which is not
a Wholly-Owned Subsidiary of the Borrower; provided, however, that none of the
Inland Entities nor Excel Realty Partners, L.P. will be deemed a
Non-Wholly-Owned Subsidiary, and each shall be treated as a Wholly-Owned
Subsidiary, notwithstanding the fact that the Borrower holds less than 100% of
the Equity Interests in such Persons.

16

--------------------------------------------------------------------------------




“Notes” means any promissory notes executed by the Borrower to evidence the
Obligations in accordance with Section 2.10(e).
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Operating Property” means any real estate asset owned or ground leased by any
member of the Consolidated Group or any Investment Affiliate which at any time
(i) is an income producing property in operating condition and in respect of
which no material part thereof has been (a) damaged by fire or other casualty
(unless such damage has been repaired) or (b) condemned (unless the remaining
portion of such property has been restored), and (ii) is a retail property.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Ownership Share” means (a) with respect to any member of the Consolidated Group
other than a Non-Wholly Owned Subsidiary, 100%, (b) with respect to any
Non-Wholly-Owned Subsidiary, the percentage of the issued and outstanding Equity
Interests in such Non-Wholly-Owned Subsidiary held by the Consolidated Group,
and (c) with respect to any Investment Affiliate, the percentage of the total
Equity Interests held by the Consolidated Group in the aggregate, in such
Investment Affiliate determined by calculating the greater of (i) the percentage
of the issued and outstanding Equity Interests in such Investment Affiliate held
by the

17

--------------------------------------------------------------------------------




Consolidated Group in the aggregate and (ii) the percentage of the total Book
Value of such Investment Affiliate that would be received by the Consolidated
Group in the aggregate, upon liquidation of such Investment Affiliate, after
repayment in full of all Indebtedness and other claims that would have priority
in such a liquidation of such Investment Affiliate. Notwithstanding anything to
the contrary herein, with respect to each of the Inland Entities and Excel
Realty Partners, L.P., “Ownership Share” means 100%.
“Parent Entity” means Brixmor Property Group Inc., the Limited Partner or any
other Person holding, directly or indirectly, a majority of the Equity Interests
in the Borrower.
“Parent Guarantors” means the Limited Partner and the General Partner.
“Parent Guaranty” means the Guaranty dated as of the date hereof from the Parent
Guarantors in favor of the Administrative Agent for the benefit of the Lenders.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)     Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;
(b)     Statutory Liens of carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, (i) arising in the ordinary
course of business and securing obligations that are not overdue by more than 60
days, (ii) are being contested or bonded over in compliance with Section 5.04,
(iii) relate to tenant improvements and with respect to which the applicable
Subsidiary Guarantor is diligently enforcing its rights under a tenant lease to
have removed by the applicable tenant, or (iv) if not resolved in favor of the
applicable Subsidiary Guarantor, is not reasonably likely to result in a
material impairment of the value of the asset subject to such Lien;
(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.01(k); and
(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any

18

--------------------------------------------------------------------------------




monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holders” means any of the following: Blackstone Real Estate Holdings
VI L.P., Blackstone Real Estate Partners (AIV) VI L.P., Blackstone Real Estate
Partners VI.F L.P., Blackstone Real Estate Partners VI L.P., Blackstone Real
Estate Partners VI. TE.1 L.P., Blackstone Real Estate Partners VI. TE.2 L.P.,
Blackstone Retail Principal Transaction Partners L.P., Blackstone Retail
Principal Transaction Partners CP L.P., Blackstone Retail Transaction II Holdco
L.P., BRE Throne JV Member LLC, BRE Southeast Retail Holdings LLC, BRE Retail
Holdco L.P., Blackstone Retail Transaction II Holdco L.P., any Affiliate of the
foregoing and any “group” within the meaning of Rule 13d-5 of the Exchange Act
as in effect on the Effective Date that includes any of the foregoing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. (or any replacement Administrative Agent)
as its prime rate in effect at its office located at 270 Park Avenue, New York,
New York (or the principal office of any such replacement Administrative Agent);
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
“Pro-Rata Share” means, with respect to any Lender, the percentage of the total
Loan Exposure and unused Commitments represented by such Lender’s Loan Exposure
and unused Commitments.
“Public Vehicle” means a Person whose Equity Interests are listed on a
nationally-recognized stock exchange in the United States, or a Wholly-Owned
Subsidiary or an operating partnership of such Person.
“Recipient” means (a) the Administrative Agent and (b) any Lender.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et. seq. of the Code or any
successor provisions.

19

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Loan Exposures and unused
Commitments representing more than 50% of the sum of the total Loan Exposures
and unused Commitments at such time.
“Residual” means Brixmor Residual Holding LLC, a Delaware limited liability
company.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.
“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Secured Indebtedness” means all Indebtedness of any Person that is secured by a
Lien on any asset of such Person; provided, however, that prior to the Inland
Repurchase Date, the Inland Equity Interest will be deemed Secured Indebtedness.


“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (b) the present fair saleable value of its assets is greater than
the probable liability on its existing debts as such debts become absolute and
matured; (c) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

20

--------------------------------------------------------------------------------






“Stabilized Project” means an Operating Property which is not (i) an Acquisition
Asset, (ii) an Asset Under Development or (iii) a Non-Stabilized Project.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guaranty” means, collectively, any Guaranty in substantially the
form of Exhibit F that may be executed and delivered after the Effective Date by
an Additional Subsidiary Guarantor in accordance with Section 5.10(a).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

21

--------------------------------------------------------------------------------




“Total Asset Value” means, as of any date, an amount equal to the sum of the
following for the Consolidated Group and the Investment Affiliates (in each
case, in an amount equal to the Ownership Share for each member of the
Consolidated Group and each Investment Affiliate):
(a)
the Total Capitalization Value as of such date, plus

(b)
the then-current Book Value of Land, plus

(c)
the then-current Book Value of Assets Under Development, plus

(d)
the value of Non-Stabilized Projects, as determined individually for each
Non-Stabilized Project, at the then-current Book Value thereof, plus

(e)
the value of Mezzanine Debt Investments that are not more than ninety (90) days
past due determined in accordance with GAAP, plus

(f)
the then-current value under GAAP of all First Mortgage Receivables;

provided that, notwithstanding anything to the contrary herein, the aggregate
contributions to Total Asset Value from categories (c), (d) and (e) above shall
not exceed 35% of Total Asset Value (and any amount in excess of such limitation
shall be excluded from the calculation of Total Asset Value).
“Total Capitalization Value” means, as of any date, without duplication, an
amount equal to the sum of the following for the Consolidated Group and the
Investment Affiliates (in each case, in an amount equal to the Ownership Share
for each member of the Consolidated Group and each Investment Affiliate):
(a)
the Ownership Share of Net Operating Income from Stabilized Projects of the
Consolidated Group for the most recent six (6) months for which the Borrower has
reported financial results pursuant to Section 5.01, annualized, and divided by
the Capitalization Rate, plus

(b)
the Ownership Share of Net Operating Income from Stabilized Projects owned by
Investment Affiliates for the most recent six (6) months for which the Borrower
has reported financial results pursuant to Section 5.01, annualized, and divided
by the Capitalization Rate, plus

(c)
the amount of Management Fees received by the Consolidated Group for the most
recent six (6) months for which the Borrower has reported financial results
pursuant to Section 5.01, annualized, and divided by the Capitalization Rate,
provided that the amount added to Total Capitalization Value pursuant to this
clause (c) shall not exceed 5% of the Total Capitalization Value, plus

(d)
Acquisition Assets valued at the higher of their capitalization value (so long
as owned for at least six (6) months) or acquisition cost, such capitalization
value to be calculated by dividing (x) the Net Operating Income for such
Acquisition Assets for the most recent six (6) months for which the Borrower has
reported


22

--------------------------------------------------------------------------------




financial results pursuant to Section 5.01, annualized, by (y) the
Capitalization Rate.
“Total Interest Expense” means, for any period, without duplication, the sum of
(a) the Ownership Share of interest expense, determined on a notional basis, of
the Consolidated Group for such period attributable to Total Outstanding
Indebtedness during such period plus (b) the Ownership Share of any interest
expense, determined on a notional basis, of any Investment Affiliate, for such
period, whether recourse or non-recourse.
“Total Net Operating Income” means for the Consolidated Group and all Investment
Affiliates for any period, as determined in accordance with GAAP, an amount
equal to (i) the aggregate rental income and other revenues from the operation
of all real estate assets, including from straight-lined rent and amortization
of above or below market leases minus (ii) all expenses and other charges
incurred in connection with the operation of such real estate assets (including,
without limitation, real estate taxes, management fees, provisions for doubtful
accounts and rent under ground leases); but, for the avoidance of doubt,
excluding the payment of or provision for debt service charges, income taxes,
capital expenses, and depreciation, amortization, and other non-cash expenses.
“Total Outstanding Indebtedness” means, as of any date of determination, without
duplication, the sum of (a) the Ownership Share of all Indebtedness of the
Consolidated Group outstanding at such date, determined on a notional basis
(and, including without limitation, the Inland Equity Interest), plus (b) the
applicable Ownership Share of any Indebtedness of each Investment Affiliate
other than Indebtedness of such Investment Affiliate to a member of the
Consolidated Group.
“Total Secured Indebtedness” means, as of any date of determination, without
duplication, the sum of (a) the aggregate principal amount of that portion of
the Total Outstanding Indebtedness that is Secured Indebtedness, without regard
to recourse, plus (b) the aggregate principal amount of any Indebtedness of a
Subsidiary of the Borrower that is to be treated as Secured Indebtedness in
accordance with Section 5.10(a).


“Total Unsecured Indebtedness” means, as of any date of determination, without
duplication, the aggregate principal amount of that portion of the Total
Outstanding Indebtedness that is Unsecured Indebtedness, without regard to
recourse, including without limitation all the outstanding Indebtedness under
this Agreement as of such date; provided, however, that prior to the Inland
Repurchase Date, the Inland Equity Interest shall not be deemed Unsecured
Indebtedness.


“Transactions” means the execution, delivery and performance by the Borrower and
the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans, and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

23

--------------------------------------------------------------------------------




“Unencumbered Asset” means any Acquisition Asset, Land, Operating Property and
any Asset Under Development located in the United States which, as of any date
of determination:
(a)    100% of which is owned directly or indirectly in fee simple, in a
condominium structure or ground leased (under an Eligible Ground Lease) by the
Borrower or any Subsidiary that is a Wholly-Owned Subsidiary (but excluding the
Inland Entities until the Inland Repurchase Date occurs); and
(b)    is not subject to any Liens, claims, or restrictions on transferability
or assignability of any kind (including any such Lien, claim or restriction
imposed by the organizational documents of any subsidiary, any Negative Pledge
clause, or any “equal and ratable” clause or similar provision that entitles an
entity to a Lien on such asset upon the occurrence of any contingency) other
than (i) Permitted Encumbrances or Liens in favor of the Administrative Agent
and (ii) customary restrictions on transferability that result in a change of
control or that trigger a right of first offer or right of first refusal.
Notwithstanding the foregoing, to the extent that and only so long as any
Acquisition Asset, Land, Operating Property or any Asset Under Development
otherwise satisfies clauses (a) and (b) above but is an “Excluded Unencumbered
Asset” pursuant to Section 5.10(a)(2)(ii), such Acquisition Asset, Land,
Operating Property or Asset Under Development shall not be an “Unencumbered
Asset.”
“Unencumbered Asset Value” means, as of any date, an amount equal to the sum of
the following for the Consolidated Group (in each case, in an amount equal to
the Ownership Share for each member of the Consolidated Group):
(a)Net Operating Income from Stabilized Projects that are Unencumbered Assets
for the most recent six (6) months for which the Borrower has reported results,
annualized, and divided by the Capitalization Rate, plus
(b)the then-current Book Value of Assets Under Development that are Unencumbered
Assets, provided that the amount added to Unencumbered Asset Value pursuant to
this clause (b) shall not exceed 10% of the total Unencumbered Asset Value, plus
(c)the then-current Book Value of all Land that is an Unencumbered Asset,
provided that the amount added to Unencumbered Asset Value pursuant to this
clause (c) shall not exceed 5% of the total Unencumbered Asset Value, plus
(d)Acquisition Assets that are Unencumbered Assets valued at the higher of their
capitalization value (so long as owned for at least six (6) months) or
acquisition cost, such capitalization value to be calculated by dividing (x) the
Net Operating Income for such Acquisition Assets for the most recent six (6)
months, annualized, by (y) the Capitalization Rate, plus
(e)the value of Non-Stabilized Projects that are Unencumbered Assets, as
determined individually for each such unencumbered Non-Stabilized Project, at
the then-current Book Value thereof, plus

24

--------------------------------------------------------------------------------




(f)75% of the amount of Management Fees received by the Consolidated Group for
the most recent six (6) months for which the Borrower has reported results,
annualized, and divided by 15%, provided that the amount added to Unencumbered
Asset Value pursuant to this clause (f) shall not exceed 5% of the total
Unencumbered Asset Value.
“Unrestricted Cash” means all Balance Sheet Cash other than cash and Cash
Equivalents held as collateral, in escrow in a bank account by a lender,
creditor or contract counterparty and from like-kind exchanges.
“Unsecured Indebtedness” means all Indebtedness of any Person that is not
secured by a Lien on any asset of such Person.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which all of
the outstanding voting Equity Interests shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, association, joint venture
or similar business organization of which 100% of the Equity Interests having
ordinary voting power shall at the time be so owned or controlled by such
Person; provided, however, that each of the Inland Entities (including prior to
the Inland Repurchase Date) and Excel Realty Partners, L.P. will be deemed a
Wholly-Owned Subsidiary notwithstanding the fact that the Borrower holds less
than 100% of the Equity Interests in such Persons.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. With
respect to a reference to any date, the word “from” shall mean “from and
including” such date and the word “until” shall mean “until but excluding such
date”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other

25

--------------------------------------------------------------------------------




document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) any reference to any law, rule or regulation shall mean such law, rule
or regulation as amended, modified, replaced or supplemented from time to time.
SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.
ARTICLE II

The Credits
SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan (other than New Term Loans) to the
Borrower on the Effective Date in the principal amount requested by the Borrower
in accordance with Section 2.03 so long as such requested amount does not result
in (i) the aggregate principal amount of the Loan made by such Lender exceeding
its Commitment or (ii) the aggregate principal amount of all Loans made by the
Lenders exceeding the total Commitments. The Commitments of the Lenders to make
the Loans (other than the New Term Loan Commitments, which shall be governed by
Section 2.04) shall expire on the earlier of (a) the Effective Date after such
Loans are made hereunder and (b) March 31, 2014. Any portion of the Loans that
is repaid may not be reborrowed.



26

--------------------------------------------------------------------------------




SECTION 2.02.     Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(a)     Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. So long as doing so would not result in any increased costs to which
the Borrower would be responsible for under Section 2.15, each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(b)     Each Eurodollar Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $10,000,000. Each
ABR Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of seven (7) Eurodollar Borrowings outstanding.
(c)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03.     Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or e-mail to the Administrative Agent of a written Borrowing Request
and signed by an Authorized Officer. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)     the aggregate principal amount of the requested Borrowing;
(ii)     the date of such Borrowing, which shall be a Business Day;
(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)     the location and account number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

27

--------------------------------------------------------------------------------




If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.     Incremental Facility. On one or more occasions at any time
after the Effective Date, the Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan commitments (the “New Term Loan Commitments”), by up to an aggregate amount
not to exceed $250,000,000. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that such New Term Loan
Commitments shall be effective, which shall be a date not less than five (5)
Business Days after the date on which such notice is delivered to the
Administrative Agent. The Administrative Agent and/or its Affiliates shall use
commercially reasonable efforts, with the assistance of the Borrower, to arrange
a syndicate of Lenders or other Persons that are Eligible Assignees willing to
hold the requested New Term Loan Commitments; provided that (x) any New Term
Loan Commitments on any Increased Amount Date shall be in the minimum aggregate
amount of $10,000,000, (y) any Lender approached to provide all or a portion of
the New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Term Loan Commitment; provided that the Lenders will first be
afforded the opportunity to provide the New Term Loan Commitments on a pro rata
basis, and if any Lender so approached fails to respond, such Lender shall be
deemed to have declined to provide such New Term Loan Commitments, and (z) any
Lender or other Person that is an Eligible Assignee (each, a “New Term Loan
Lender”) to whom any portion of such New Term Loan Commitment shall be allocated
shall be subject to the approval of the Borrower and the Administrative Agent
(such approval not to be unreasonably withheld or delayed), unless such New Term
Loan Lender is an existing Lender.
The terms and provisions of any New Term Loan Commitments and any New Term Loans
shall (a) provide that the maturity date of any New Term Loan that is a separate
tranche shall be no earlier than the Maturity Date and shall not have any
scheduled amortization payments, (b) share ratably in any prepayments of the
existing Loans, unless the Borrower and the New Term Loan Lenders in respect of
such New Term Loans elect lesser payments and (c) otherwise be identical to the
existing Loans or reasonably acceptable to the Administrative Agent.
The effectiveness of any New Term Loan Commitments and the availability of any
borrowings under any such New Term Loan Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such New Term Loan Commitments and borrowings and the use of proceeds
thereof, (i) no Default or Event of Default shall exist and (ii) as of the last
day of the most recent month for which financial statements have been delivered
pursuant to Section 5.01, the Borrower would have been in compliance with the
Financial Covenants that are applicable at such time; (y) the representations
and warranties made or deemed made by the Borrower in any Loan Document shall be
true and correct in all material respects on the effective date of such New Term
Loan Commitments except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such

28

--------------------------------------------------------------------------------




representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents; and
(z) the Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrower to authorize such New Term Loan Commitments and (B) all
corporate, partnership, member, or other necessary action taken by each
Guarantor authorizing the Guaranty by such Guarantor of such New Term Loan
Commitments; and (ii) a customary opinion of counsel to the Borrower and the
Guarantors (which may be in substantially the same form as delivered on the
Effective Date and may be delivered by internal counsel of the Borrower), and
addressed to the Administrative Agent and the Lenders, and (iii) if requested by
any Lender, new notes executed by the Borrower, payable to any new Lender, and
replacement notes executed by the Borrower, payable to any existing Lenders.
On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Loan Lender shall make a Loan to the Borrower (a “New Term Loan”)
in an amount equal to its New Term Loan Commitment, and (ii) each New Term Loan
Lender shall become a Lender hereunder with respect to the New Term Loan
Commitment and the New Term Loans made pursuant thereto.
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof the New
Term Loan Commitments and the New Term Loan Lenders, in each case subject to the
assignments contemplated by this Section.
The upfront fees payable to the New Term Loan Lenders shall be determined by the
Borrower and the applicable New Term Loan Lenders.
The New Term Loan Commitments shall be effected pursuant to one or more
Additional Credit Extension Amendments executed and delivered by the Borrower or
New Term Loan Lenders and the Administrative Agent, and each of which shall be
recorded in the Register. Each Additional Credit Extension Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.04.
SECTION 2.05.     [Reserved].
SECTION 2.06.     [Reserved].
SECTION 2.07.     Funding of Borrowings. (II) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly, but in no event later than

29

--------------------------------------------------------------------------------




2:00 PM, New York City time, crediting the amounts so received, in like funds,
to an account of the Borrower or other account designated by the Borrower in the
applicable Borrowing Request.
(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.08.     Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(a)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by an Authorized Officer.
(b)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

30

--------------------------------------------------------------------------------




(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an
ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09.     [Reserved].
SECTION 2.10.     Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, the then unpaid principal amount of each Loan on the Maturity Date.
(a)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(c)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations

31

--------------------------------------------------------------------------------




recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.
(d)     Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the form of Exhibit D. In such event, the
Borrower shall prepare, execute and deliver to such Lender one or more
promissory notes payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note(s)
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). Upon either (a)
payment in full of the Loans evidenced by any such promissory note or (b) the
assignment of such Loans in accordance with Section 9.04 hereof, each such
promissory note shall be returned to the Borrower by the payee named therein at
the request of the Borrower.
SECTION 2.11.     Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty (except as provided in Section 2.16), subject to
prior notice in accordance with paragraph (b) of this Section.
(a)     The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment and (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the applicable Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13. Any portion of the Loans that
is prepaid may not be reborrowed.
SECTION 2.12.     Fees.
(a)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(b)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds. Fees paid shall not be refundable under any
circumstances.



32

--------------------------------------------------------------------------------




SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(a)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(b)     Notwithstanding the foregoing, if an Event of Default under Section
7.01(a), (b), (h) or (i) has occurred and is continuing, all overdue Obligations
(which shall include all Obligations following an acceleration under Section
7.01, including an automatic acceleration) shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(c)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(d)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent in
accordance with the terms hereof, and such determination shall be conclusive
absent manifest error.
SECTION 2.14.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any

33

--------------------------------------------------------------------------------




Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate);
(ii)     impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or
(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), in each case in an amount that
such Lender or such other Recipient deems to be material, then the Borrower will
pay to such Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.
(b)     If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered; provided that
such Lender is generally seeking compensation from similarly situated borrowers
under similar credit facilities (to the extent such Lender has the right under
such similar credit facilities to do so) with respect to such Change in Law
regarding capital or liquidity requirements.
(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

34

--------------------------------------------------------------------------------




(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event (excluding loss of
anticipated profits); provided that each such Lender shall use reasonable
efforts to mitigate any such loss, cost and expense in accordance with Section
2.19. In the case of a Eurodollar Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section,
including, if requested by the Borrower, in reasonable detail a description of
the basis for such compensation and a calculation of such amount or amounts (but
excluding any confidential or proprietary information of such Lender), shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.
SECTION 2.17.     Payments Free of Taxes. (II) Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or

35

--------------------------------------------------------------------------------




withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(a)     Payment of Other Taxes by the Borrower. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(b)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(c)     Indemnification by the Borrower. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition,

36

--------------------------------------------------------------------------------




any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)     executed originals of IRS Form W-8ECI;
(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

37

--------------------------------------------------------------------------------




(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;
(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request

38

--------------------------------------------------------------------------------




of such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g) in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)     Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(h)     Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.
SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Loans shall be made
pro rata according to the respective outstanding principal amounts of the Loans
then held by the Lenders.
(a)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

39

--------------------------------------------------------------------------------




(b)     If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(c)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), Section 2.18(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
SECTION 2.19.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to

40

--------------------------------------------------------------------------------




designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(a)     If (x) any Lender requests compensation under Section 2.15, or (y) if
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, or (z) any Lender has refused to consent to any proposed
amendment, modification, waiver, termination or consent with respect to any
provision of this Agreement or any other Loan Document that, pursuant to Section
9.02, requires the consent of all Lenders or each Lender affected thereby and
with respect to which Lenders constituting the Required Lenders have consented
to such proposed amendment, modification, waiver, termination or consent, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent if
such assignee is not a Lender, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in or elimination of such compensation or payments, and (iv) in the case of any
such assignment resulting from a Lender’s refusal to consent to a proposed
amendment, modification, waiver, termination or consent, the assignee shall
approve the proposed amendment, modification, waiver, termination or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.     Organization; Powers. Each of the Parent Guarantors and each
of the Borrower and its Subsidiaries is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.

41

--------------------------------------------------------------------------------




SECTION 3.02.     Authorization; Enforceability. The Transactions are within
each Loan Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action. Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or the Parent Guarantors or any order of
any Governmental Authority, except for any violation of any applicable law or
regulation that would not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or the Parent Guarantors or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries or the Parent Guarantors, except for any violation or default that
would not reasonably be expected to have a Material Adverse Effect, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries or the Parent Guarantors.
SECTION 3.04.     Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, retained earnings and cash flows as of and for the
fiscal year ended December 31, 2013, audited by Ernst & Young, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.
(a)     Since December 31, 2013, no event, development or circumstance has
occurred which has had, or would reasonably be expected to have, a Material
Adverse Effect.
SECTION 3.05.     Properties. (III) Each of the Borrower and its Subsidiaries
and the Parent Guarantors has good title to, or valid leasehold interests in,
all its real and personal property material to its business, except (i) in the
case of Permitted Encumbrances or (ii) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. Each of the assets
included as Unencumbered Assets for purposes of the Financial Covenants
satisfies the requirements for an Unencumbered Asset set forth in the definition
thereof. As of the Effective Date, Schedule 3.05 sets forth a list of the
Unencumbered Assets and whether such Unencumbered Asset is subject to an
Eligible Ground Lease.
(b)     Each of the Borrower and its Subsidiaries and the Parent Guarantors
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not

42

--------------------------------------------------------------------------------




infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
SECTION 3.06.     Litigation, Guarantee Obligations, and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries or any Parent
Guarantor (i) as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect (other than
the Disclosed Matters and matters fully covered by insurance as to which the
insurer has been notified of such action, suit or proceeding and has not issued
a notice denying coverage thereof) or (ii) challenging the validity or
enforceability of this Agreement, the other Loan Documents or the Transactions.
As of the date of this Agreement, the Borrower and its Subsidiaries and the
Parent Guarantors have no material contingent obligations that are not disclosed
in the financial statements referred to in Section 3.04 or listed as a Disclosed
Matter.
(a)     Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries or any Parent Guarantor (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability of which it is aware, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.
SECTION 3.07.     Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries and the Parent Guarantors is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No Default has occurred and is continuing.
SECTION 3.08.     Investment Company Status. Neither the Borrower nor any of its
Subsidiaries nor any Parent Guarantor is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.
SECTION 3.09.     Taxes. Each of the Borrower and its Subsidiaries and the
Parent Guarantors has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary or such Parent Guarantor, as applicable, has set aside on its books
adequate reserves in conformity with GAAP or (b) to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
SECTION 3.10.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect.

43

--------------------------------------------------------------------------------




The present value of all accumulated benefit obligations under each Plan (based
on the assumptions used for purposes of ASC 715-30 (formerly Statement of
Financial Accounting Standards No. 87)) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$50,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of ASC 715-30 (formerly Statement of Financial
Accounting Standards No. 87)) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $50,000,000
the fair market value of the assets of all such underfunded Plans.
SECTION 3.11.     Disclosure. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with this
Agreement or delivered hereunder (as modified or supplemented by other written
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time prepared.
SECTION 3.12.     Anti-Corruption Laws and Sanctions. The Borrower, its
Subsidiaries, the Parent Guarantors and their respective officers and employees
and to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary, the Parent Guarantors or to the
knowledge of the Borrower any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other transaction contemplated by the Credit Agreement will
violate Anti-Corruption Laws or applicable Sanctions.
SECTION 3.13.     Federal Reserve Board Regulations. None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board. No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, the Regulations of the Board).
SECTION 3.14.     Subsidiaries. As of the Effective Date, (a) Schedule 3.14 sets
forth the name and jurisdiction of incorporation of each material Subsidiary and
material Investment Affiliate of the Borrower and (b) except as disclosed on
Schedule 3.14, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments of any nature relating to any Equity
Interests owned by the Borrower or any Subsidiary in any Subsidiary or
Investment Affiliate.

44

--------------------------------------------------------------------------------




SECTION 3.15.     Solvency. The Borrower and its Subsidiaries, on a consolidated
basis, are, and after giving effect to the incurrence of all Loans and
Obligations being incurred in connection herewith will be, Solvent.
SECTION 3.16.     Status of the Limited Partner. The Limited Partner (i) is a
REIT, (ii) has not revoked its election to be a REIT, (iii) has not engaged in
any “prohibited transactions” as defined in Section 857(b)(6)(B)(iii) of the
Code (or any successor provision thereto), and (iv) for its current “tax year”
(as defined in the Code) is, and for all prior tax years subsequent to its
election to be a real estate investment trust has been, entitled to a dividends
paid deduction which meets the requirements of Section 857(a) of the Code.
SECTION 3.17.     Insurance. The Borrower and its Subsidiaries maintain (either
directly or indirectly by causing its tenants to maintain) insurance on their
material real estate assets with financially sound and reputable insurance
companies (or through self insurance provisions), in such amounts, with such
deductibles and covering such properties and risks as is prudent in the
reasonable business judgment of the Borrower and its Subsidiaries.
ARTICLE IV

Conditions
SECTION 4.01.     Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)     The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such Loan Document) that such party has
signed a counterpart of this Agreement or such Loan Document.
(b)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Jones Day, counsel for the Borrower and the other Loan Parties, in form
and substance reasonably acceptable to the Administrative Agent (it being agreed
that the form and substance of the legal opinion delivered in connection with
the Revolving Credit and Term Loan Agreement, dated as of July 16, 2013, among
the Borrower, the Administrative Agent, and the lenders party thereto, is
acceptable to the Administrative Agent). The Borrower hereby requests such
counsel to deliver such opinion.
(c)     The Administrative Agent shall have received the following items from
the Borrower:
(i)     Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Effective Date;

45

--------------------------------------------------------------------------------




(ii)     Copies of the formation documents of each Loan Party certified by an
officer of such Loan Party, together with all amendments thereto;
(iii)     Incumbency certificates, executed by officers of each Loan Party,
which shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings hereunder on behalf of the Borrower, in the case of the Borrower),
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower;
(iv)     Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Borrowings provided for herein, with respect to the Borrower, and the execution,
delivery and performance of the Loan Documents to be executed and delivered by
the Loan Parties;
(v)     The most recent annual audited and quarterly unaudited financial
statements of the Borrower;
(vi)     UCC financing statement, judgment, and tax lien searches with respect
to each Loan Party from its state of organization;
(vii)     Written money transfer instructions in form and substance reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and signed by an officer of the Borrower, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested; and
(viii)     Compliance certificate substantially in the form of Exhibit B,
executed by a Financial Officer, demonstrating compliance with the Financial
Covenants on a pro-forma basis as of the Effective Date based on the financial
statements for the fiscal quarter ending December 31, 2013 and after giving
effect to the Transactions (assuming a borrowing of all Commitments on the
Effective Date (other than the New Term Loan Commitments) and the application of
proceeds of such borrowings to the repayment of Indebtedness intended to be
repaid therefrom).
(d)     The Administrative Agent shall have received all fees (including upfront
fees payable to the Lenders) and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced at least two (2) Business
Days prior to the Effective Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder, or
satisfactory evidence that such fees and amounts will be paid out of the initial
Borrowing hereunder.
(e)     The Administrative Agent and the Lenders shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender that it shall
have reasonably determined is required by

46

--------------------------------------------------------------------------------




regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the USA Patriot
Act.
(f)     The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects at the time of and
immediately after giving effect to the Borrowing on the Effective Date (except
to the extent that any such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date).
(g)     At the time of and immediately after giving effect to the Borrowing on
the Effective Date, no Default or Event of Default shall have occurred and be
continuing.
Immediately upon the satisfaction of the foregoing conditions precedent, the
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
March 31, 2014 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made), the Borrower
covenants and agrees with the Lenders that:
SECTION 5.01.     Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent (and the Administrative
Agent will promptly furnish the same to each Lender):
(a)     within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income, retained
earnings and cash flows as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)     within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its unaudited consolidated balance sheet
and related unaudited statements of income, retained earnings and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of)

47

--------------------------------------------------------------------------------




the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c)     concurrently with any delivery of financial statements under clause (a)
or (b) above, a compliance certificate in the form attached hereto as Exhibit B,
signed by a Financial Officer (i) (x) certifying that, to such Financial
Officer’s knowledge, no Default has occurred and is continuing, or (y)
specifying the details of any Default that, to such Financial Officer’s
knowledge, has occurred and is continuing, and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations and computations demonstrating compliance with the applicable
Financial Covenants including, without limitation, (x) a listing of the
Unencumbered Assets, any new Eligible Ground Leases entered into during such
quarter, and the Net Operating Income for each of the Unencumbered Assets and
(y) schedules of Additional Subsidiary Indebtedness, to the extent included in
such calculations and computations, and (iii) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(d)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary or any applicable Parent Entity with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
and/or distributed by the Borrower or such Parent Entity to its shareholders
generally, as the case may be;
(e)     after the occurrence of the Debt Rating Pricing Election Date, promptly
after Moody’s or S&P shall have announced a change in the rating established or
deemed to have been established for the Index Debt, written notice of such
rating change; and
(f)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall be available
on the website of the SEC at http://www.sec.gov. Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.


SECTION 5.02.     Notices of Material Events. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will promptly furnish the
same to each Lender) prompt written notice, after an Authorized Officer becomes
aware of such event, of the following events:

48

--------------------------------------------------------------------------------




(a)     the occurrence of any Default or Event of Default;
(b)     the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Parent Guarantors, the Borrower or any Subsidiary that, in the
good faith judgment of the Borrower, if adversely determined, would reasonably
be expected to have a Material Adverse Effect;
(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and
(d)     any Environmental Liability that, in the good faith judgment of the
Borrower, has, or would reasonably be expected to have, a Material Adverse
Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.     Existence; Conduct of Business; REIT Status. The Borrower
will, and will cause each of its Subsidiaries and the Parent Guarantors to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any Approved M&A Transaction; and provided
further that this Section 5.03 shall not require the Borrower, any Subsidiary or
any Parent Guarantor to preserve or maintain any rights, licenses, permits,
privileges or franchises if the Borrower shall reasonably determine that (a) the
preservation and maintenance thereof is no longer desirable in the conduct of
the business of the Borrower, the Subsidiaries and the Parent Guarantors, taken
as a whole, and that the loss thereof is not disadvantageous in any material
respect to the Lenders, or (b) the failure to maintain and preserve the same by
any Subsidiary would not reasonably be expected, in the aggregate, to have a
Material Adverse Effect. The Borrower shall cause the Limited Partner to
maintain its REIT status under the Code. The Borrower shall cause the Limited
Partner and the General Partner to own substantially all of their properties and
assets and shall conduct substantially all of their business activities through
the Borrower.
SECTION 5.04.     Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries and the Parent Guarantors to, pay its obligations, including
Tax liabilities, that, if not paid, could result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (i) (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (ii) the
failure to make payment pending such contest would not reasonably be expected to
have a Material Adverse Effect.
SECTION 5.05.     Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries and the Parent Guarantors to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary

49

--------------------------------------------------------------------------------




wear and tear excepted, except to the extent any failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (b) maintain
(either directly or indirectly by causing its tenants to maintain), with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
SECTION 5.06.     Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries and the Parent Guarantors to, keep proper
books of record and account in which true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities to the extent required by GAAP. The Borrower will, and will cause
each of its Subsidiaries and the Parent Guarantors to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants (in the presence of
an officer of the Borrower), all at such reasonable times during normal business
hours and as often as reasonably requested. Absent an Event of Default, only two
such visits per calendar year shall be at the Borrower’s expense.
SECTION 5.07.     Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries and the Parent Guarantors to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, including Environmental Laws, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.08.     Use of Proceeds. The proceeds of the Loans will be used only
for (i) the repayment of existing Indebtedness of the Borrower and its
Subsidiaries and (ii) general corporate purposes of the Borrower, including, but
not limited to, the funding of acquisitions, investments, redevelopments,
expansions, renovations, construction, capital expenditures and working capital
needs. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
SECTION 5.09.     [Reserved]
SECTION 5.10.     Addition and Release of Guaranties.
(a)     Additional Subsidiary Guaranties. If (x) the Borrower does not have an
Investment Grade Rating and (y) one or more direct or indirect Subsidiaries of
the Borrower that owns or ground leases any Unencumbered Assets incurs any
Additional Subsidiary Indebtedness, then, at the option of the Borrower, either
(1) each borrower or guarantor of such Indebtedness shall become an Additional
Subsidiary Guarantor hereunder or (2) (i) such Additional Subsidiary
Indebtedness shall be treated as Secured Indebtedness for purposes of
calculating the Financial Covenants and (ii) any Acquisition Asset, Land,
Operating Property or Asset Under Development owned directly or indirectly by
each borrower or guarantor of such Additional Subsidiary Indebtedness shall not
be considered an “Unencumbered Asset” for purposes of calculating the Financial
Covenants (any such Unencumbered Assets so excluded shall be referred to in this
Agreement collectively as “Excluded Unencumbered Assets”). Upon a subsequent
Investment

50

--------------------------------------------------------------------------------




Grade Rating Event, and so long as the Borrower maintains an Investment Grade
Rating and no Event of Default then exists, the Subsidiary Guaranty of any such
Additional Subsidiary Guarantor will be released (and, for the avoidance of
doubt, such Subsidiary Guaranty shall be promptly reinstated in a manner
satisfactory to the Administrative Agent if the Borrower has failed to maintain
an Investment Grade Rating and such Subsidiary Guaranty is otherwise required by
this Section 5.10(a)), any such Additional Subsidiary Indebtedness will no
longer be treated as Secured Indebtedness and each such Excluded Unencumbered
Asset will be eligible to be treated as an “Unencumbered Asset” for purposes of
calculating the Financial Covenants.
(b)     Instruments of Release. The Administrative Agent shall, at the request
and expense of the Borrower and without the need for any consent or approval by
the Lenders, execute and deliver an instrument of release to evidence any
release of Guaranty described in this Section 5.10 in a form reasonably
acceptable to the Borrower and the Administrative Agent.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made), the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01.     Financial Covenants.
(e)     Financial Covenants. As of the last day of any fiscal quarter of the
Borrower, the Borrower shall not permit:
(i)     Maximum Leverage Ratio. Total Outstanding Indebtedness minus Balance
Sheet Cash to exceed 60% of Total Asset Value.
(ii)     Minimum Fixed Charge Coverage Ratio. Total Net Operating Income minus
the aggregate Capital Expenditure Reserve for each Operating Property to be less
than 1.5 times Fixed Charges, all based on the most recent six (6) months for
which the Borrower has reported financial results pursuant to Section 5.01,
annualized.
(iii)     Maximum Secured Leverage Ratio. Total Secured Indebtedness minus
Balance Sheet Cash to exceed 40% of Total Asset Value.
(iv)     Maximum Unsecured Leverage Ratio. Total Unsecured Indebtedness minus
all Unrestricted Cash and cash from like-kind exchanges to exceed 60% of
Unencumbered Asset Value.
(f)     Calculation of Financial Covenants. For purposes of calculating the
Financial Covenants under this Agreement:

51

--------------------------------------------------------------------------------




(i)     for any period, the Financial Covenants shall be calculated based upon
the most recent quarter-end financial statements of the Borrower delivered
pursuant to Section 5.01, on a pro forma basis, giving effect to any asset
disposition or acquisition or any incurrence, retirement or extinguishment of
Indebtedness during such period, in each case, with such asset disposition or
acquisition or such incurrence, retirement or extinguishment of Indebtedness
being deemed to have occurred as of the first day of the period for which such
Financial Covenants are being determined;
(ii)     the Financial Covenants set forth in Sections 6.01(a)(i), (ii) and
(iii), with respect to any Investment Affiliate or any Non-Wholly-Owned
Subsidiary shall be calculated in a manner such that only the Ownership Share of
the applicable Investment Affiliate or Non-Wholly-Owned Subsidiary shall be
taken into account, so that the Borrower will be credited (or debited, if
applicable) with its pro rata share of the appropriate components that are
included in the calculation of such Financial Covenants; and
(iii)     notwithstanding the foregoing, (i) the Ownership Share of the Inland
Entities will be deemed to be 100% notwithstanding the fact that Residual owns
less than 100% of the Inland Entities, and (ii) the Ownership Share of Excel
Realty Partners, L.P. will be deemed to be 100% notwithstanding the fact that
Brixmor LLC owns less than 100% of Excel Realty Partners, L.P.
SECTION 6.02.     Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary or any Parent Guarantor to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of their consolidated assets
(including all or substantially all of the Equity Interests in the Subsidiaries)
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve; provided that, the following events shall be permitted without the
consent of the Lenders: (i) any Person may merge into the Borrower or any Parent
Guarantor or Parent Entity in a transaction in which the Borrower or such Parent
Guarantor or Parent Entity is the surviving corporation (or, if the Borrower or
such Parent Guarantor or such Parent Entity is not the survivor, the Required
Lenders have consented to such transaction), (ii) any Person may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may liquidate or dissolve or sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary, and
(iv) any Subsidiary (other than a Material Subsidiary) may liquidate or dissolve
or merge into, or sell, transfer, lease or otherwise dispose of its assets to,
another Person if the Borrower determines in good faith that such liquidation or
dissolution, merger or disposition is in the best interests of the Borrower and
is not materially disadvantageous to the Lenders; and provided further that only
the approval of the Required Lenders, without the payment of any fees by the
Borrower, shall be required for an Approved M&A Transaction.
(a)     The Borrower will not, and will not permit the Parent Guarantors or any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Parent Guarantors and the Borrower and
its Subsidiaries on the Effective Date and businesses reasonably related
thereto.

52

--------------------------------------------------------------------------------




SECTION 6.03.     Restricted Payments. If an Event of Default under Section
7.01(a) or (b) has occurred and is continuing, the Borrower will not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payments
in excess of the minimum amount necessary under the Code for the Limited Partner
to maintain its status as a REIT and to avoid any tax under Section 4981 of the
Code.
SECTION 6.04.     Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries or the Parent Guarantor to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) upon fair and reasonable
terms which are not materially less favorable to the Borrower or such Subsidiary
or Parent Guarantor than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions solely between or among Parent
Guarantors, the Borrower and Wholly-Owned Subsidiaries, (c) transactions
pursuant to agreements and arrangements described on Schedule 6.04, (d) the
issuance of equity securities to Affiliates, and (e) compensation, bonus and
benefit arrangements with employees, officers, directors and trustees of the
Borrower, its Subsidiaries or the Parent Guarantors that are customary in the
industry or are in the ordinary course consistent with past practices.
SECTION 6.05.     Anti-Corruption Laws and Sanctions. The Borrower will not
request any Borrowing, and the Borrower shall not use, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
SECTION 6.06.     Changes in Fiscal Periods. Unless required by a law,
regulation or order of a Governmental Authority, the Borrower will not (i)
permit the fiscal year of the Borrower to end on a day other than December 31 or
(ii) change the Borrower’s method of determining fiscal quarters; provided that
if such change is required by such law, regulation or order, the Borrower shall
give the Administrative Agent and the Lenders prior written notice of such
change.
ARTICLE VII

Events of Default
SECTION 7.01.     Events of Default.
If any of the following events (“Events of Default”) shall occur:
(b)     the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

53

--------------------------------------------------------------------------------




(c)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;
(d)     any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Loan Party in or in connection with this Agreement and
the other Loan Documents or any amendment or modification hereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made;
(e)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI;
(f)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue without being
remedied for a period of thirty (30) days after notice thereof from the
Administrative Agent or the Required Lenders to the Borrower;
(g)     the Borrower or any of its Subsidiaries or any Parent Guarantor shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable and after the expiration of all grace or cure periods
(provided that the failure to pay any such Indebtedness shall not constitute a
Default so long as the Borrower or its Subsidiaries or such Parent Guarantor is
diligently contesting the payment of the same by appropriate legal proceedings
and the Borrower or its Subsidiaries or such Parent Guarantor have set aside, in
a manner reasonably satisfactory to Administrative Agent, a sufficient reserve
to repay such Indebtedness plus all accrued interest thereon calculated at the
default rate thereunder and costs of enforcement in the event of an adverse
outcome);
(h)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the giving of all notices and the expiration of all grace periods) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to Material Indebtedness
that is Secured Indebtedness and that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Material Indebtedness
(provided that the failure to pay any such Indebtedness shall not constitute a
Default so long as the Borrower or its Subsidiaries or such Parent Guarantor is
diligently contesting the payment of the same by appropriate legal proceedings
and the Borrower or its Subsidiaries or such Parent Guarantor have set aside, in
a manner reasonably satisfactory to Administrative Agent, a sufficient reserve
to repay such Indebtedness plus all accrued interest thereon calculated at the
default rate thereunder and costs of enforcement in the event of an adverse
outcome);

54

--------------------------------------------------------------------------------




(i)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, a Parent Guarantor or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, a Parent Guarantor or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(j)     the Borrower, a Parent Guarantor or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, a
Parent Guarantor or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(k)     the Borrower, a Parent Guarantor or any Material Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
(l)     the Borrower, a Parent Guarantor or any Material Subsidiary shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgments or
orders for the payment of money (not covered by insurance as to which the
insurer has been notified of such judgment or order and has not issued a notice
denying coverage thereof) in an amount which, when added to all other judgments
or orders outstanding against the Borrower, a Parent Guarantor or any Material
Subsidiary would exceed $50,000,000 in the aggregate, which have not been stayed
on appeal or otherwise appropriately contested in good faith;
(m)     the Borrower or any other Loan Party shall disavow, revoke or terminate
(or attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, a Guaranty or any other Loan Document; or this Agreement, a Guaranty
or any other Loan Document shall cease to be in full force and effect (except as
a result of the express terms thereof);
(n)     an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
(i) $50,000,000; or
(o)     a Change in Control shall occur, other than as a result of an Approved
M&A Transaction;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower,

55

--------------------------------------------------------------------------------




take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
SECTION 7.02.     Distribution of Payments after Default. In the event that
following the occurrence or during the continuance of any Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Loan Documents, such monies shall be
distributed for application as follows:
(a)     First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in its capacity as such in connection with the collection
of such monies by the Administrative Agent, for the exercise, protection or
enforcement by the Administrative Agent of all or any of the rights, remedies,
powers and privileges of the Administrative Agent and Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Administrative Agent and Lenders against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;
(b)     Second, to pay any fees or expense reimbursements then due to the
Lenders from the Loan Parties;
(c)     Third to pay interest then due and payable on the Loans ratably;
(d)     Fourth, to prepay principal on the Loans ratably;
(e)     Fifth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;
(f)     Sixth, to the payment of any other Obligation due to the Administrative
Agent or any Lender; and
(g)     Seventh, to the Borrower or whoever may be legally entitled thereto.


ARTICLE VIII


56

--------------------------------------------------------------------------------




The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for

57

--------------------------------------------------------------------------------




any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, (a) the Administrative Agent may resign at any time
by notifying the Lenders and the Borrower and (b) the Required Lenders may by
written notice to the Administrative Agent and the Borrower remove the
Administrative Agent for its gross negligence or willful misconduct as
determined by a court of competent jurisdiction. Upon any such resignation or
removal, the Required Lenders shall have the right, subject to the consent of
the Borrower (so long as no Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is continuing at such time), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring or removed
Administrative Agent gives notice of its resignation or is removed, then the
retiring or removed Administrative Agent may, on behalf of the Lenders, appoint
a successor Administrative Agent which shall be a Lender. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document

58

--------------------------------------------------------------------------------




furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
ARTICLE IX

Miscellaneous
SECTION 9.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)     if to the Borrower, to it at 420 Lexington Avenue, New York, NY 10170,
Attention of Michael Pappagallo, President and Chief Financial Officer, and
Steven Siegel, General Counsel (Telecopy No. (212) 869-9585);
(ii)     if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops Building 2, 3rd Floor,
Newark, DE 19713-2107, Attention of Taieshia Reefer (Telecopy No. (302)
634-4733), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th
Floor, New York, NY 10179, Attention of Mohammad S. Hasan (Telecopy No. (646)
328-3040); and
(iii)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the

59

--------------------------------------------------------------------------------




website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)     Electronic Systems.
(i)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Lenders
by posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or
a substantially similar Electronic System.
(ii)     Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System other than as a result of willful
misconduct or gross negligence by such Person as determined by a final,
non-appealable order of a court of competent jurisdiction. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.
SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting

60

--------------------------------------------------------------------------------




the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
(a)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) or Section 7.02 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, or (vi) release either of the Parent Guarantors
from its obligations under the Parent Guaranty, or release any of the other
Guarantors from their obligations under the Subsidiary Guaranty (except as
otherwise provided in Section 5.10), in each case, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
SECTION 9.03.     Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers/Joint Bookrunners and their Affiliates, including
the reasonable fees, charges and disbursements of one outside counsel for the
Administrative Agent and the Joint Lead Arrangers/Joint Bookrunners and their
Affiliates, taken as a whole, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, during the existence of an
Event of Default and in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(a)     The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of counsel, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any

61

--------------------------------------------------------------------------------




agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, whether brought by the Borrower, any other
Loan Party or a third party; provided that (a) such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or from the
material breach by such Indemnitee of its obligations under the Loan Documents
and (b) the Borrower shall not, in connection with any such losses, claims,
damages, liabilities or related expenses in the same jurisdiction, be liable for
the reasonable fees and expenses of more than one separate law firm (which shall
be selected by the Joint Lead Arrangers/Joint Bookrunners after consultation
with the Borrower) at any one time for the Indemnitees as a whole (and, if
necessary, one firm of local and regulatory counsel in each appropriate
jurisdiction and regulatory field, as applicable, at any one time for the
Indemnitees as a whole); provided, further, that in the case of a conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict, the Borrower shall be responsible for the reasonable fees and
expenses of one firm of counsel (and, if necessary, one firm of local and
regulatory counsel in each appropriate jurisdiction and regulatory field) for
each such affected Indemnitee. If any action, suit or proceeding is brought
against any Indemnitee in connection with any claim for which it is entitled to
indemnity hereunder, such indemnified person shall (i) promptly notify the
Borrower in writing of such action, suit or proceeding and (ii) give the
Borrower an opportunity to consult from time to time with such Indemnitee
regarding defensive measures and potential settlement. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.
(b)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Pro-Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(c)     To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that, nothing in this clause (d) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

62

--------------------------------------------------------------------------------




(d)     All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void), other
than as contemplated by the second proviso set forth in Section 6.02, and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(a)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
(A)     the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing at the time of such assignment, any other assignee,
but the Administrative Agent shall nonetheless send notice of such assignment to
the Borrower; and
(B)     the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.
(iii)     Assignments shall be subject to the following additional conditions:
(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under Section
7.01(a), (b), (h) or (i) has occurred and is continuing at the time of such
assignment;

63

--------------------------------------------------------------------------------




(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and any Tax Forms required to be provided under
Section 2.17(f); and
(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
(i)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(ii)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(iii)     Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any

64

--------------------------------------------------------------------------------




written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.07(b), Section 2.18(d) or
Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(b)     Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more Eligible Assignees (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such participation was made with the Borrower’s
prior written consent. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan,

65

--------------------------------------------------------------------------------




or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(c)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 9.06.     Counterparts; Integration; Effectiveness; Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(a)     Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the

66

--------------------------------------------------------------------------------




transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(a)     Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined solely in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, nothing in
this Agreement shall be deemed or operate to preclude (i) the Administrative
Agent or any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on any security for the Obligations (in which case any
party shall be entitled to assert any claim or defense other than any objection
to the laying of venue of such action or the action having been brought in an
inconvenient forum but including any claim or defense that this Section 9.09
would otherwise require to be asserted in a legal action or proceeding in a New
York court), or to enforce a judgment or other court order in favor of the
Administrative Agent or any Lender, (ii) any party from bringing any legal

67

--------------------------------------------------------------------------------




action or proceeding in any jurisdiction for the recognition and enforcement of
any judgment, (iii) if all such New York courts decline jurisdiction over any
Person, or decline (or, in the case of the Federal District court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Section 9.09 would otherwise require to be asserted
in a legal action or proceeding in a New York court) in any such action or
proceeding.
(b)     Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.     Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this

68

--------------------------------------------------------------------------------




Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13.     Material Non-Public Information.
(a)     EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN
SECTION 9.12(a)) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.14.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be

69

--------------------------------------------------------------------------------




contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.15.     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower and the
Guarantors that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
the Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Act.
SECTION 9.16.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers/Joint Bookrunners and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers/Joint Bookrunners, and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Joint Lead
Arranger/Joint Bookrunner, and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Joint Lead Arranger/Joint Bookrunner, nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Joint Lead Arrangers/Joint Bookrunners, and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Joint Lead Arranger/Joint Bookrunner, nor
any Lender has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, any Joint Lead Arranger/Joint Bookrunner, or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
[Signature pages follow]

70

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BRIXMOR OPERATING PARTNERSHIP LP
By: Brixmor OP GP LLC, its general partner
By: /s/ Steven Siegel                    
Name:    Steven Siegel
Title:
Executive Vice President, General Counsel and Secretary





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 
By:
/s/ Mohammad Hasan
 
Name: Mohammad Hasan
Title: Vice President





--------------------------------------------------------------------------------




ROYAL BANK OF CANADA
 
By:
/s/ Brian Gross
 
Name: Brian Gross
Title: Authorized Signatory





--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION
 
By:
/s/ Brian P. Kelly
 
Name: Brian P. Kelly
Title: Senior Vice President





--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON
 
By:
/s/ Rick Laudisi
 
Name: Rick Laudisi
Title: Managing Director





--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION
 
By:
/s/ Ashish Tandon
 
Name: Ashish Tandon
Title: Vice President







--------------------------------------------------------------------------------






RBS CITIZENS BANK, N.A.
 
By:
/s/ Jonathan Hirshey
 
Name: Jonathan Hirshey
Title: Senior Vice President





--------------------------------------------------------------------------------






SUNTRUST BANK
 
By:
/s/ Daniel Maples
 
Name: Daniel Maples
Title: Senior Vice President





--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION
 
By:
/s/ Gary D. Houston
 
Name: Gary D. Houston
Title: Vice President





--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION
 
By:
/s/ William G. Karl
 
Name: William G. Karl
Title: General Manager







--------------------------------------------------------------------------------






TD BANK, N.A.
 
By:
/s/ John Gustafson
 
Name: John Gustafson
Title: Vice President





--------------------------------------------------------------------------------






UNION BANK, N.A.
 
By:
/s/ Andrew Romanosky
 
Name: Andrew Romanosky
Title: Vice President





--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:
/s/ Sean Armah
 
Name: Sean Armah
Title: Vice President





--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY
 
By:
/s/ Eric Searls
 
Name: Eric Searls
Title: Senior Vice President







--------------------------------------------------------------------------------






CITIBANK, N.A.
 
By:
/s/ John C. Rowland
 
Name: John C. Rowland
Title: Vice President





--------------------------------------------------------------------------------






REGIONS BANK
 
By:
/s/ Lori Chambers
 
Name: Lori Chambers
Title: Vice President





--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA
 
By:
/s/ George Sherman
 
Name: George Sherman
Title: Director





--------------------------------------------------------------------------------




 
HUNTINGTON NATIONAL BANK
 
By:
/s/ Scott Childs
 
Name: Scott Childs
Title: Senior Vice President





--------------------------------------------------------------------------------






MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH
 
By:
/s/ Angela Chen
 
Name: Angela Chen
Title: VP & DGM







--------------------------------------------------------------------------------



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
            [and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]]
]
3.    Borrower:        Brixmor Operating Partnership LP
4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Loan Agreement

5.
Loan Agreement:    The Term Loan Agreement dated as of March 18, 2014 among
Brixmor Operating Partnership LP, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto


A-1

--------------------------------------------------------------------------------



6.    Assigned Interest:
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Title:



[Consented to and] Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent

A-2

--------------------------------------------------------------------------------



By:_________________________________
Name:
Title:
[Consented to:]
BRIXMOR OPERATING PARTNERSHIP LP
By: Brixmor OP GP LLC, its general partner




By:________________________________
Name:
Title:

A-3

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of the Agreement or (iv) the performance or observance by the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under the Loan Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment

A-4

--------------------------------------------------------------------------------



and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.



A-5

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
For the Fiscal [Quarter][Year] ended _______________, ____
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of March 18,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Brixmor Operating Partnership LP, a Delaware
limited partnership (the “Borrower”), each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and JPMorgan
Chase Bank, N.A., as the Administrative Agent.
The undersigned Financial Officer hereby certifies as of the date hereof that
[he][she] is the ___________________________________ of the General Partner, and
that, as such, [he][she] is authorized to execute and deliver this Compliance
Certificate (this “Certificate”) to the Administrative Agent on the behalf of
the Borrower, and that:
[Use the following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 5.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report of an independent certified
public accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP as
of such date and for such period, subject to normal year-end audit adjustments
and the absence of footnotes.
2.    [To the knowledge of the undersigned, no Default has occurred and is
continuing.] [To the knowledge of the undersigned, the following is a list of
each Default that has occurred and is continuing and the actions taken or
proposed to be taken with respect thereto:]
3.    The financial covenant analyses and information set forth on the schedules
attached hereto are true and correct in all material respects on and as of the
date of this Certificate.
4.    [No change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 of the
Agreement.] [The following is a list of each change in GAAP or in the
application thereof that has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Agreement and the effect of such
change on the financial statements referred to in paragraph (1):]
[Signature on the following page.]

B-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
        ,     .
BRIXMOR OPERATING PARTNERSHIP LP


By: Brixmor OP GP LLC, its general partner
By:        
Name:
Title:

B-2

--------------------------------------------------------------------------------



SCHEDULE 1
Covenant Compliance
($ in 000’s)


For the Fiscal [Quarter][Year] ended ___________________, ____ (the “Statement
Date”)


I.
Section 6.01(a)(i) – Maximum Leverage Ratio.
 
 
 
 
 
 
A.
Total Outstanding Indebtedness (from Schedule 2):
$______


 
 
 
 
 
 
B.
Balance Sheet Cash:
$______


 
 
 
 
 
C.
Total Asset Value (from Schedule 2):
$______


 
 
 
 
 
D.
Leverage Ratio ((Line I.A. – Line I.B) ÷ Line I.C):
____%


 
 
 
 
 
 
 
Maximum permitted:
60
%
 
 
 
 
II.
Section 6.01(a)(ii) – Minimum Fixed Charge Coverage Ratio.
 
 
 
 
 
 
A.
Total Net Operating Income for the most recent 6 months for which the Borrower
has reported financial results, annualized:
$______


 
 
 
 
 
B.
Aggregate square footage of all Operating Properties multiplied by $0.15:
$______


 
 
 
 
 
C.
Fixed Charges (from Schedule 2):
$______


 
 
 
 
 
D.
Fixed Charge Coverage Ratio (Line IV.A – Line IV.B) ÷ Line IV.C):
___ to 1.0


 
 
 
 
 
 
Minimum required:
1.5 to 1.0


 
 
 
 
III.
Section 6.01(a)(iii) – Maximum Secured Leverage Ratio.
 
 
 
 
 
 
A.
Total Secured Indebtedness (from Schedule 2):
$______


 
 
 
 
 
B.
Balance Sheet Cash (from Line I.B above):
$______


 
 
 
 
 
C.
Total Asset Value (from Schedule 2):
$______


 
 
 
 
 
 
D.
Secured Leverage Ratio ((Line II.A – Line II.B) ÷ Line II.C):
____%


 
 
 
 
 


B-3

--------------------------------------------------------------------------------



 
 
Maximum permitted:
40
%
 
 
 
 
 
IV.
Section 6.01(a)(iv) – Maximum Unsecured Leverage Ratio.
 
 
 
 
 
 
A.
Total Unsecured Indebtedness (from Schedule 2):
$______


 
 
 
 
 
 
B.
Unrestricted Cash and cash from like-kind exchanges:
$______


 
 
 
 
 
C.
Unencumbered Asset Value (from Schedule 2):
$______


 
 
 
 
 
 
D.
Unsecured Leverage Ratio ((Line IV.A – Line IV.B) ÷ Line IV.C):
____%


 
 
 
 
 
 
Maximum permitted:
60
%
 
 
 
 
 




B-4

--------------------------------------------------------------------------------



SCHEDULE 2
Additional Calculations
($ in 000’s)


For the Fiscal [Quarter][Year] ended ___________________(the “Statement Date”)
The calculations below have been made (i) as of the Statement Date with respect
to the most recent 6 months for which the Borrower has reported financial
results, annualized, and (ii) in accordance with Section 6.01(b) of the
Agreement.
1.
Fixed Charges equals the sum of the following:

(a)
Total Interest Expense
$______
(b)
plus all scheduled principal payments due on Total Outstanding Indebtedness
(excluding balloon payments)
$______
(c)
plus all dividends payable on account of preferred stock or preferred operating
partnership units of the Borrower or any other Person in the Consolidated Group
$______
 
 
 
 
Fixed Charges:
$______



2.
Total Asset Value equals the sum of the following as of the Statement Date for
the Consolidated Group and the Investment Affiliates (in each case, in an amount
equal to the Ownership Share for each member of the Consolidated Group and each
Investment Affiliate):

(a)
Total Capitalization Value (from Section 3 below)
$______
(b)
plus then-current Book Value of Land
$______
(c)
plus then-current Book Value of Assets Under Development
$______
(d)
plus value of Non-Stabilized Projects (from Schedule 4), as determined
individually for each Non-Stabilized Project, at the then-current Book Value
$______
(e)
plus value of Mezzanine Debt Investments that are not more than 90 days past due
determined in accordance with GAAP
$______
(f)
plus then-current value under GAAP of all First Mortgage Receivables
$______
(g)
minus, if the sum of (c), (d) and (e) exceeds 35% of the sum of (a) through (f),
the amount of such excess
$______
 
 
 
 
Total Asset Value:
$______




B-5

--------------------------------------------------------------------------------





3.
Total Capitalization Value equals the sum of the following as of the Statement
Date for the Consolidated Group and the Investment Affiliates (in each case, in
an amount equal to the Ownership Share for each member of the Consolidated Group
and each Investment Affiliate):

(a)
Ownership Share of Net Operating Income from Stabilized Projects of the
Consolidated Group for the most recent 6 months for which the Borrower has
reported financial results, annualized, divided by 7.00%
$______
(b)
plus Ownership Share of Net Operating Income from Stabilized Projects owned by
Investment Affiliates for the most recent 6 months for which the Borrower has
reported financial results, annualized, divided by 7.00%
$______
(c)
plus Management Fees received by the Consolidated Group for the most recent 6
months for which the Borrower has reported financial results, annualized,
divided by 7.00%
$______
(d)
plus Acquisition Assets valued at the greater of (i) capitalization value (so
long as owned for at least 6 months) or (ii) acquisition cost
$______
(e)
minus, if the amount in (c) exceeds 5% of the sum of (a) through (d), the amount
of such excess
$______
 
 
 
 
Total Capitalization Value:
$______

4.
Total Outstanding Indebtedness equals the sum of the following as of the
Statement Date:

(a)
Ownership Share of all Indebtedness of the Consolidated Group (including,
without limitation, the Inland Equity Interest)
$______
(b)
plus applicable Ownership Share of any Indebtedness of each Investment Affiliate
other than Indebtedness of such Investment Affiliate to a member of the
Consolidated Group
$______
 
 
 
 
Total Outstanding Indebtedness:
$______



5.
Total Secured Indebtedness equals the sum of the following as of the Statement
Date:

(a)
aggregate principal amount of the portion of Total Outstanding Indebtedness
(from Section 4 above) that is Secured Indebtedness
$______
(b)
plus aggregate principal amount of any Indebtedness of a Subsidiary of the
Borrower that is to be treated as Secured Indebtedness in accordance with
Section 5.10(a) of the Agreement
$______
 
 
 
 
Total Secured Indebtedness:
$______


B-6

--------------------------------------------------------------------------------





6.
Total Unsecured Indebtedness equals, as of the Statement Date, the aggregate
principal amount of the portion of Total Outstanding Indebtedness (from Section
4 above) that is Unsecured Indebtedness (excluding, prior to the Inland
Repurchase Date, the Inland Equity Interest):

 
 
 
 
Total Unsecured Indebtedness:
$______



7.
Unencumbered Asset Value equals the sum of the following as of the Statement
Date (in each case, in an amount equal to the Ownership Share for each member of
the Consolidated Group):

(a)
Net Operating Income from Stabilized Projects that are Unencumbered Assets for
the most recent 6 months for which the Borrower has reported results,
annualized, divided by 7.00%
$______
(b)
plus then-current Book Value of Assets Under Development that are Unencumbered
Assets
$______
(c)
plus then-current Book Value of Land that is an Unencumbered Asset
$______
(d)
plus Acquisition Assets that are Unencumbered Assets valued at the greater of
(i) capitalization value (if owned for at least 6 months) or (ii) acquisition
cost
$______
(e)
plus Non-Stabilized Projects (from Schedule 4) that are Unencumbered Assets, as
determined individually for each such unencumbered Non-Stabilized Project, at
the then-current Book Value thereof
$______
(f)
plus, 75% of the amount of Management Fees received by the Consolidated Group
for the most recent 6 months for which the Borrower has reported results,
annualized, divided by 15%
$______
(g)
minus, if the amount in (b) exceeds 10% of the sum of (a) through (f), the
amount of such excess
$______
(h)
minus, if the amount in (c) exceeds 5% of the sum of (a) through (f), the amount
of such excess
$______
(i)
minus, if the amount in (f) exceeds 5% of the sum of (a) through (f), the amount
of such excess
$______
 
 
 
 
Unencumbered Asset Value:
$______




B-7

--------------------------------------------------------------------------------



SCHEDULE 3
Additional Subsidiary Indebtedness


[If applicable]

B-8

--------------------------------------------------------------------------------



SCHEDULE 4
Non-Stabilized Projects





B-9

--------------------------------------------------------------------------------



SCHEDULE 5
Unencumbered Assets


[To include a list of all Unencumbered Assets
and the Net Operating Income attributable to each]





B-10

--------------------------------------------------------------------------------



EXHIBIT C-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of March 18, 2014
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Brixmor Operating Partnership LP, as Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto.
Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a 10 percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:



Date: ________ __, 201[_]





C-1-1

--------------------------------------------------------------------------------



EXHIBIT C-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Agreement dated as of March 18, 2014
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Brixmor Operating Partnership LP, as Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto.
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a 10 percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By:      
 
Name:
 
Title:



Date: ________ __, 201[_]

C-2-1

--------------------------------------------------------------------------------



EXHIBIT C-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of March 18, 2014
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Brixmor Operating Partnership LP, as Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto.
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By:      
 
Name:
 
Title:



Date: ________ __, 201[_]



C-3-1

--------------------------------------------------------------------------------



EXHIBIT C-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of March 18, 2014
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Brixmor Operating Partnership LP, as Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each lender from time to time party
thereto.
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a 10 percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:



Date: ________ __, 201[_]



C-4-1

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF NOTE


$[__________]    [Date]
FOR VALUE RECEIVED, the undersigned, BRIXMOR OPERATING PARTNERSHIP LP, a
Delaware limited partnership (the “Borrower”), promises to pay, without offset
or counterclaim, to the order of [_________________] (hereinafter, together with
its successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address at 500 Stanton
Christiana Road, Newark, Delaware, or at such other address as may be specified
in writing by the Administrative Agent to the Borrower, the principal sum of
[_______________] Dollars ($[______________]) or, if less, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
Term Loan Agreement, dated as of March 18, 2014, among the Lender, the Borrower,
the other lending institutions named therein and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) (as amended, restated,
replaced, supplemented or modified from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Loan Agreement. Unless otherwise provided
herein, the rules of interpretation set forth in Article I of the Loan Agreement
shall be applicable to this Note.
The Borrower also promises to pay (a) principal at the times provided in the
Loan Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Loan Agreement and in all cases
in accordance with the terms of the Loan Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Loan Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Loan Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.
Payments of both principal and interest are to be made in the currency in which
such Loan was made and as specified in the Loan Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Loan Agreement.
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Loan Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Loan
Agreement) in the manner and to the extent specified in the Loan Agreement. The
principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.

D-1

--------------------------------------------------------------------------------



In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Loan Agreement.
The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Loan
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.
THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[Signature Page to Follow]

D-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.


BRIXMOR OPERATING PARTNERSHIP LP
By: Brixmor OP GP LLC, its general partner


By: ___________________________________
Name:
Title:

D-3

--------------------------------------------------------------------------------



LOANS AND PRINCIPAL PAYMENTS




Date
Amount of
Loan
Made


Interest
Period
(If
Applicable)
Amount of
Principal Repaid
Unpaid
Principal Balance
Total




Notation
Made By
ABR
Eurodollar Rate
ABR
Eurodollar Rate
ABR
Eurodollar Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




D-4

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF BORROWING REQUEST
Date: ____________, 201_
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of March 18,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among Brixmor Operating Partnership LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).
The undersigned hereby requests a Borrowing of Loans:
1.
On [___________], 201_ (the “Borrowing Date”).

2.
In the principal amount of $    .

3.
Comprised of [Eurodollar Borrowing][ABR Borrowing].
    

4.
For Eurodollar Borrowings: with an Interest Period of ___ months.

5.
To be wired to the following account in accordance with Section 2.07 of the Loan
Agreement: [Location] [Name] [Account Number].

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the Borrowing Date and after giving effect to the requested Borrowing:
(a)    The representations and warranties of the Borrower set forth in the Loan
Agreement are true and correct in all material respects on and as of the
Borrowing Date (except to the extent that any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty is true and correct in all material respects as of such earlier date);
and
(b)    No Default or Event of Default has occurred and is continuing.
If notice of the requested Borrowing was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.03 of the Loan Agreement.
    

E-1

--------------------------------------------------------------------------------



Borrower

BRIXMOR OPERATING PARTNERSHIP LP, a Delaware limited partnership


By: Brixmor OP GP LLC, its general partner


By:        
Name:
Title:







E-2

--------------------------------------------------------------------------------



EXHIBIT F
FORM OF
SUBSIDIARY GUARANTY




THIS GUARANTY (“Guaranty”) is executed as of [__________], by [_______________],
(the “Guarantor”), for the benefit of JPMORGAN CHASE BANK, N.A.,
(“Administrative Agent”), in its capacity as the administrative agent for the
Lenders under the Loan Agreement defined below, for the benefit of itself and
such Lenders. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Loan Agreement defined below.
RECITALS


A.    Brixmor Operating Partnership LP, a Delaware limited partnership
(“Borrower”), Administrative Agent and the Lenders have entered into that
certain Term Loan Agreement dated as of March 18, 2014 (the “Loan Agreement”),
pursuant to which the Lenders have agreed to make available to Borrower Loans
and certain other financial accommodations on the terms and conditions set forth
in the Loan Agreement.


B.    Pursuant to Section 5.10(a) of the Loan Agreement, Borrower has elected
that the Guarantor become an Additional Subsidiary Guarantor (as defined
therein).


C.    The Guarantor is a subsidiary of Borrower and will directly benefit from
the Lenders’ making the Loans and other financial accommodations to Borrower.


AGREEMENT
NOW, THEREFORE, as an inducement to the Lenders to continue extending credit and
other financial accommodations to Borrower, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor agrees with Administrative Agent, for the benefit of
the Lenders, as follows:


Section 1. Guaranty of Obligations. The Guarantor hereby absolutely, irrevocably
and unconditionally guarantees to Administrative Agent, for the benefit of the
Lenders, jointly and severally with all existing and future guarantors of the
Obligations, the payment and performance of the Obligations as and when the same
shall be due and payable, whether by lapse of time, by acceleration of maturity
or otherwise. The Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable, jointly and severally with all existing
and future guarantors of the Obligations, for the Obligations as a primary
obligor, and that the Guarantor shall fully perform each and every term and
provision hereof. This Guaranty is a guaranty of payment and not of collection
only. Administrative Agent shall not be required to exhaust any right

F-1

--------------------------------------------------------------------------------



or remedy or take any action against Borrower or any other person or entity. The
Guarantor agrees that, as between the Guarantor and Administrative Agent and the
Lenders, the Obligations may be declared to be due and payable for the purposes
of this Guaranty notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards Borrower and that in
the event of a declaration or attempted declaration, the Obligations shall
immediately become due and payable by the Guarantor for the purposes of this
Guaranty. Without limiting the generality of the foregoing, the Guarantor, and
by its acceptance of this Guaranty, Administrative Agent, for the benefit of the
Lenders, hereby confirms that the parties intend that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Law (as defined below), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal, state or foreign law to the
extent applicable to this Guaranty. In furtherance of that intention, the
liabilities of the Guarantor under this Guaranty (the “Liabilities”) shall be
limited to the maximum amount that will, after giving effect to such maximum
amount and all other contingent and fixed liabilities of the Guarantor that are
relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other person with respect to the Liabilities, result in the Liabilities of the
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means Title 11, U.S. Code, or
any similar federal, state or foreign law for the relief of debtors. This
paragraph with respect to the maximum liability of the Guarantor is intended
solely to preserve the rights of the Administrative Agent, for the benefit of
the Lenders, to the maximum extent not subject to avoidance under applicable
law, and neither the Guarantor nor any other person or entity shall have any
right or claim under this paragraph with respect to such maximum liability,
except to the extent necessary so that the obligations of the Guarantor
hereunder shall not be rendered voidable under applicable law. The Guarantor
agrees that the Obligations may at any time and from time to time exceed the
maximum liability of the Guarantor without impairing this Guaranty or affecting
the rights and remedies of the Administrative Agent on behalf of the Lenders,
hereunder, provided that, nothing in this sentence shall be construed to
increase the Guarantor's obligations hereunder beyond its maximum liability.


Section 2. Guaranty Absolute. The Guarantor guarantees that the Obligations
shall be paid strictly in accordance with the terms of the Loan Documents. The
liability of the Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to departure from any of the terms of any Loan
Document, including any increase or decrease in the rate of interest thereon;
(b) any release or amendment or waiver of, or consent to departure from, or
failure to act by Administrative Agent or the Lenders with respect to, any other
guaranty or support document, or any exchange, release or non‑perfection of, or
failure to act by Administrative Agent or the Lenders with respect to, any
collateral, for all or any of the Obligations; (c) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend, restructure or otherwise affect any
term of the Obligations or any Loan Document; (d) any change in the corporate
existence, structure, or ownership of Borrower; (e) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document; and (f)
any other setoff, recoupment, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) with respect to the Loan
Documents or the transactions contemplated thereby which might constitute a
legal or

F-2

--------------------------------------------------------------------------------



equitable defense available to, or discharge of, Borrower or a guarantor, other
than the payment in full of the Obligations.


Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Obligations now or hereafter existing and shall remain in full
force and effect until this Guaranty is terminated pursuant to Section 17
hereof.


Section 4. Waiver of Certain Rights and Notices. To the fullest extent not
prohibited by applicable law, except as specifically provided herein, the
Guarantor hereby waives and agrees not to assert or take advantage of (a) any
right to require Administrative Agent or any Lender to proceed against or
exhaust its recourse against Borrower, any other guarantor or endorser, or any
security or collateral held by Administrative Agent (for the benefit of Lenders)
at any time or to pursue any other remedy in its power before proceeding against
Guarantor hereunder; (b) the defense of the statute of limitations in any action
hereunder; (c) any defense that may arise by reason of (i) the incapacity, lack
of authority, death or disability of Borrower, the Guarantor or any other or
others, (ii) the revocation or repudiation hereof by the Guarantor or the
revocation or repudiation of any of the Loan Documents by Borrower or any other
or others, (iii) the failure of Administrative Agent (on behalf of the Lenders)
to file or enforce a claim against the estate (either in administration,
bankruptcy or any other proceeding) of Borrower or any other or others, (iv) the
unenforceability in whole or in part of any Loan Document, (v) Administrative
Agent's election (on behalf of the Lenders), in any proceeding instituted under
the federal Bankruptcy Code, of the application of Section 1111(b)(2) of the
federal Bankruptcy Code, or (vi) any borrowing or grant of a security interest
under Section 364 of the federal Bankruptcy Code; (d) presentment, demand for
payment, protest, notice of discharge, notice of acceptance of this Guaranty,
and indulgences and notices of any other kind whatsoever; (e) any defense based
upon an election of remedies by Administrative Agent (on behalf of the Lenders)
which destroys or otherwise impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against Borrower for reimbursement, or
both; (f) any defense based upon any taking, modification or release of any
collateral or other guarantees, or any failure to perfect any security interest
in, or the taking of or failure to take any other action with respect to any
collateral securing payment or performance of the Obligations; (g) any right to
require marshaling of assets and liabilities, sale in inverse order of
alienation, notice of acceptance of this Guaranty and of any obligations to
which it applies or may apply; and (h) any rights or defenses based upon an
offset by the Guarantor against any obligation now or hereafter owed to the
Guarantor by Borrower; provided, however, that this Section 4 shall not
constitute a waiver on the part of the Guarantor of any defense of payment. The
Guarantor shall remain liable hereunder to the extent set forth herein,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of the Guarantor, until the termination of this
Guaranty under Section 3.
Section 5. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Lenders on the
insolvency, bankruptcy or reorganization of Borrower or otherwise, all as though
the payment had not been made, whether or not Administrative Agent is in
possession of the Guaranty; provided, however, that no such reinstatement shall
occur if this Guaranty has terminated pursuant to Section 17(b) hereof.

F-3

--------------------------------------------------------------------------------





Section 6. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Obligations have been paid in full and the Loan
Documents are no longer in effect. If any amount is paid to the Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been paid in full, the amount shall be held in trust for
the benefit of the Lenders and shall be promptly paid to Administrative Agent,
for the benefit of the Lenders, to be credited and applied to the Obligations,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of the Loan Documents. If the Guarantor makes payment to Administrative
Agent, for the benefit of the Lenders, of all or any part of the Obligations and
all the Obligations are paid in full and the Loan Documents are no longer in
effect, Administrative Agent shall, at the Guarantor's request, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of the interest in the Obligations resulting from the payment.


Section 7. Subordination. Without limiting Administrative Agent’s rights under
any other agreement, any liabilities owed by Borrower to the Guarantor in
connection with any extension of credit or financial accommodation by the
Guarantor to or for the account of Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of Borrower to the Guarantor, if Administrative Agent so
requests, shall be collected, enforced and received by the Guarantor as trustee
for the Lenders and shall be paid over to Administrative Agent, for the benefit
of the Lenders, on account of the Obligations but without reducing or affecting
in any manner the liability of the Guarantor under the other provisions of this
Guaranty.


Section 8. Certain Taxes. The Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein as provided in Section 2.17 of the Loan Agreement.


Section 9. Representations and Warranties. The Guarantor represents and warrants
that:


(a) (i) it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required,
(ii) the execution, delivery and performance of this Guaranty are within the
Guarantor’s corporate, limited liability company or other organizational powers
and have been duly authorized by all necessary corporate, limited liability
company or other organizational action, (iii) this Guaranty has been duly
executed and delivered by the Guarantor and constitutes a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject

F-4

--------------------------------------------------------------------------------



to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and (iv) the execution, delivery and performance
of this Guaranty by the Guarantor (A) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(B) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Guarantor or any order of any Governmental
Authority, except for any violation of any applicable law or regulation that
would not reasonably be expected to have a Material Adverse Effect, (C) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Guarantor or its assets, or give rise to a right
thereunder to require any payment to be made by the Guarantor, except for any
violation or default that would not reasonably be expected to have a Material
Adverse Effect, and (D) will not result in the creation or imposition of any
Lien on any asset of the Guarantor; and


(b) in executing and delivering this Guaranty, the Guarantor has (i) without
reliance on Administrative Agent or any Lender or any information received from
Administrative Agent or any Lender and based upon such documents and information
it deems appropriate, made an independent investigation of the transactions
contemplated hereby and Borrower, Borrower’s business, assets, operations,
prospects and condition, financial or otherwise, and any circumstances which may
bear upon such transactions, Borrower or the obligations and risks undertaken
herein with respect to the Obligations; (ii) adequate means to obtain from
Borrower on a continuing basis information concerning Borrower; (iii) full and
complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents; and (iv) not relied and will not rely upon
any representations or warranties of Administrative Agent or any Lender not
embodied herein or any acts heretofore or hereafter taken by Administrative
Agent or any Lender (including but not limited to any review by Administrative
Agent or any Lender of the affairs of Borrower).


Section 10. Covenants. The Guarantor will perform and comply with all covenants
applicable to the Guarantor, or which Borrower is required to cause the
Guarantor to comply with, under the terms of the Loan Agreement or any of the
other Loan Documents as if the same were more fully set forth herein.


Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.


Section 12. Setoff. If a Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, and to the extent permitted
under Section 9.08 of the Loan Agreement, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Guarantor against any of and all the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Guaranty and although such Obligations may
be unmatured. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.



F-5

--------------------------------------------------------------------------------



Section 13. Formalities. The Guarantor waives presentment, demand, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any of
the Obligations and any other formality with respect to any of the Obligations
or this Guaranty.


Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by the Guarantor therefrom, shall be
effective unless it is in writing and signed by Administrative Agent, and then
the waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No failure on the part of Administrative
Agent to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.


Section 15. Expenses. The Guarantor shall reimburse Administrative Agent and the
Lenders on demand for all costs, expenses and charges incurred by Administrative
Agent and the Lenders in connection with the performance or enforcement of this
Guaranty, subject, in each case, to the terms and limitations set forth in
Section 9.03 of the Loan Agreement. The obligations of the Guarantors under this
Section shall survive the termination of this Guaranty.


Section 16. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of the Guarantor, Administrative Agent, the Lenders and their
respective successors and assigns; provided that the Guarantor may not assign or
transfer its rights or obligations under this Guaranty except as provided in the
Loan Agreement. Without limiting the generality of the foregoing, Administrative
Agent and each Lender may assign, sell participations in or otherwise transfer
its rights under the Loan Documents to any other person or entity in accordance
with the terms of the Loan Agreement, and the other person or entity shall then
become vested with all the rights granted to Administrative Agent or such
Lender, as applicable, in this Guaranty or otherwise.


Section 17.     Termination. This Guaranty and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
the Guarantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party upon (a) the payment in full of the
obligations and other amounts payable under this Guaranty and the Loan
Documents, or (b) the release of this Guaranty pursuant to Section 5.10 of the
Loan Agreement, whereby the Administrative Agent shall, at the request and
expense of Borrower and without the need for any consent or approval by the
Lenders, execute and deliver an instrument to evidence any such release in a
form reasonably acceptable to Borrower and Administrative Agent.


Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.


Section 19. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:


(a)    if to the Guarantor, to it at [________________________], Attention of
[_______________] (Telecopy No. [_____________]); and

F-6

--------------------------------------------------------------------------------





(b)    if to Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark,
DE 19713-2107, Attention of Taieshia Reefer (Telecopy No. (302) 634-4733), with
a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York,
NY 10179, Attention of Mohammad S. Hasan (Telecopy No. (646) 328-3040).
The Guarantor and Administrative Agent may change its address or telecopy number
for notices and other communications hereunder by notice to the other party. All
notices and other communications given to the Guarantor or Administrative Agent
in accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt.
Section 20. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party to this Guaranty hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty, or for recognition or enforcement
of any judgment, and each party to this Guaranty hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined solely in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, nothing in
this Guaranty shall be deemed or operate to preclude (i) Administrative Agent or
any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on any security for the Obligations (in which case any
party shall be entitled to assert any claim or defense other than any objection
to the laying of venue of such action or the action having been brought in an
inconvenient forum but including any claim or defense that this Section 20(b)
would otherwise require to be asserted in a legal action or proceeding in a New
York court), or to enforce a judgment or other court order in favor of
Administrative Agent or any Lender, (ii) any party from bringing any legal
action or proceeding in any jurisdiction for the recognition and enforcement of
any judgment, (iii) if all such New York courts decline jurisdiction over any
Person, or decline (or, in the case of the Federal District court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Section 20(b) would otherwise require to be asserted
in a legal action or proceeding in a New York court) in any such action or
proceeding.
(c)    Each party to this Guaranty hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have

F-7

--------------------------------------------------------------------------------



to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty in any court referred to in subsection (b) above. Each
party to this Guaranty hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
(d)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices herein. Nothing in this Guaranty will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.
Section 21. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 22. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF THE GUARANTOR, ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR ARE INTENDED BY THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS AS
A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE
OF DEALING AMONG THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS, NO COURSE
OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT EXECUTED BY THE GUARANTOR. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS.
Section 23. WAIVER OF RIGHT TO TRIAL BY JURY. THE GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

F-8

--------------------------------------------------------------------------------



ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO
EXECUTE OR ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


[SIGNATURE PAGE FOLLOWS]

F-9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.


[GUARANTOR]




By:    
Name:
Title:
    



F-10